             Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 1 of 56
                                                                       17




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BOARD OF TRUSTEES, ROOFERS UNION
   LOCAL 30 COMBINED HEALTH AND
    WELFARE FUND,                                 CIVIL ACTION NO.
BOARD OF TRUSTEES, ROOFERS UNION
   LOCAL 30 COMBINED PENSION FUND,
BOARD OF TRUSTEES, ROOFERS UNION
    LOCAL 30 COMBINED ANNUITY FUND,
BOARD OF TRUSTEES, ROOFERS LOCAL 30
    JOINT APPRENTICESHIP FUND OF
    PHILADELPHIA AND VICINITY
ROOFERS LOCAL 30 POLITICAL ACTION
    AND EDUCATION FUND
LOCAL UNION NO. 30 OF THE UNITED
    UNION OF ROOFERS, WATERPROOFERS
    AND ALLIED WORKERS, and
SHAWN McCULLOUGH, a Fidudicary
6447 Torresdale Avenue
Philadelphia, PA 1913 5

       and

ROOFING CONTRACTORS ASSOCIATION
   INDUSTRY FUND
414 Rector Street
Philadelphia, PA 19128

                           Plaintiffs,

       v.

UNION ROOFING CONTRACTORS, INC.
    dlb/a UNION ROOFING
    d/b/a UNION ROOFING &SHEET METAL
    CONTRACTORS, INC.
12260 Townsend Rd.
Philadelphia, PA 19154

       and

C.R. THOMPSON ROOFING
    d/b/a C.R. Thompson Roofing Company
12260 Townsend Rd.
Philadelphia, PA 19154


705603 l.docx                             1
RF3000.35772
             Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 2 of 56
                                                                       17




       and

PHILLY ROOFING
12260 Townsend Rd.
Philadelphia, PA 19154

       and

FRANK LUBSIKY, an individual
12260 Townsend Rd.
Philadelphia, PA 19154

                              Defendants.


                                          COMPLAINT

       Plaintiffs, by undersigned counsel, complain about Defendants as follows:

                                        JURISDICTION

       1.       This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§§ 1132, 1145; 29 U.S.C. §185(a); and/or 28 U.S.C. § 1331. The claims asserted are all made

under federal statutes or federal common law, but the supplemental jurisdiction of the Court

under 28 U.S.C. § 1367(a) also extends to any claims that are found to lie under state law.

       2.       A copy of this Complaint is being served on the Secretary of Labor and the

Secretary of Treasury of the United States by certified mail in accordance with 29 U.S.C. §

1132(h).

                                              VENUE

       3.       Venue lies in the Eastern District of Pennsylvania under 29 U.S.C. § 1132(e)(2),

29 U.S.C. § 185(a) and/or 28 U.S.C. § 1391(b).

                                            PARTIES

        4.      Plaintiff Board of Trustees, Roofers Union Local 30 Combined Health and

Welfare Fund is the collective name of the trustees of the Roofers Union Local 30 Combined

705603 l.docx                                     2
RF3000.35772
             Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 3 of 56
                                                                       17




Health and Welfare Fund, a trust established under 29 U.S.C. § 186(c)(5). The Trustees are the

"named fiduciary," "plan administrator," and "plan sponsor," and each is an individual

"fiduciary," within the meaning of 29 U.S.C. §§ 1102(a), 1002(16), (21), of the Roofers Union

Loca130 Combined Health and Welfare Plan ("Welfare Plan") and Roofers Union Loca130

Vacation Plan ("Vacation Plan").1 The trust, its trustees, and the Welfare and Vacation plans are

jointly and severally referenced as "Welfare Fund" in this Complaint.

        5.      The Welfare Plan is a "multiemployer plan," "employee welfare benefit plan,"

 and "employee benefit plan" within the meaning of 29 U.S.C. § 1002(37), (1), and (3). The

 Welfare Plan is also known as and referenced as the "Welfare Fund" and "Roofers Local 30

 Health and Welfare Fund" in the Labor Contract related to this Complaint.

        6.      The Vacation Plan is a "multiemployer plan," "employee welfare benefit plan,"

and "employee benefit plan" within the meaning of 29 U.S.C. § 1002(37), (1), and (3). The

Vacation Plan is known as and referenced as the "Vacation Fund" in the Labor Contract related

to this Complaint.

        7.      Plaintiff Board of Trustees, Roofers Union Local 30 Combined Pension Fund is

the collective name of the trustees of the Roofers Union Loca130 Combined Pension Fund, a

trust established under 29 U.S.C. § 186(c)(5). The Trustees are the "named fiduciary," "plan

administrator," and "plan sponsor" and each is an individual "fiduciary," within the meaning of

29 U.S.C. §§ 1102(a), 1002(16), (21), of the Roofers Union Loca130 Combined Pension Plan

("Pension Plan"). The trust, its trustees, and plan are jointly and severally referenced as

"Pension Fund" in this Complaint.




1 Effective January 1, 2015, the Composition Roofers Loca130 Combined Vacation Fund ("Vacation Fund") merged
into the Welfare Fund.


705603 l.docx                                        3
RF3000.35772
              Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 4 of 56
                                                                        17




       8.       The Pension Plan is a "multiemployer plan," "employee benefit plan," and

"employee benefit pension plan" within the meaning of 29 U.S.C. § 1002(37), (2), and (3). The

Pension Plan is also known as and referenced as the "Roofers Loca130 Pension Fund" and

"Pension Fund" in the Labor Contract relating to this Complaint.

       9.       Plaintiff Board of Trustees, Roofers Union Loca130 Combined Annuity Fund is

the collective name of the trustees of the Roofers Union Local 30 Combined Annuity Fund, a

trust established under 29 U.S.C. § 186(c)(5). The Trustees are the "named fiduciary," "plan

administrator," and "plan sponsor" and each is an individual "fiduciary," within the meaning of

29 U.S.C. §§ 1102(a), 1002(16), (21), of the Roofers Union Loca130 Combined Annuity Plan

("Annuity Plan"). The trust, its trustees, and plan are jointly and severally referenced as

"Annuity Fund" in this Complaint.

        10.     The Annuity Plan is a "rnultiemployer plan," "employee benefit plan," and

"employee benefit pension plan" within the meaning of 29 U.S.C. § 1002(37), (2), and (3). The

Annuity Plan is also known as and referenced as the "Roofers Loca130 Annuity Fund" and

"Annuity Fund" in the Labor Contract relating to this Complaint.

        11.     Plaintiff Board of Trustees, Roofers Loca130 Joint Apprenticeship Fund of

Philadelphia and Vicinity is the collective name of the trustees of the Roofers Local 30 Joint

Apprenticeship Fund of Philadelphia and Vicinity ("Apprenticeship Fund"). The Apprenticeship

Fund is a trust established under 29 U.S.C. § 186(c)(5) and "multiemployer plan," "employee

welfare benefit plan," and "employee benefit plan" within the meaning of 29 U.S.C. § 1002(37),

(1), and (3). The trust, its trustees and plan are jointly and severally referenced as

"Apprenticeship Fund" in this Complaint and "Roofing Apprenticeship Fund," "Joint Roofing

Apprenticeship Fund," and "Joint Apprenticeship Program Fund" in the Labor Contract relating



705603 l.docx                                     4
RF3000.35772
               Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 5 of 56
                                                                         17




to this Complaint.

       12.       Plaintiff, Roofing Contractors Association Industry Fund ("Industry Fund") is the

common name of an account or fund established and maintained by the Roofing Contractors

Association for the purpose of fostering and advancing the interest of the commercial roofing

industry in the Philadelphia area.

        13.      Plaintiff, Roofers Loca130 Political Action and Education Fund ("PAC") is an

unincorporated association established pursuant to 2 U.S.C. § 431 et seq. for the purpose of

advancing the political interests of the members of the Union by lawfully influencing the

selection, nomination, election, and/or appointment of individuals for political office. The PAC

is also known as and referenced as the "Roofers Loca130 Political Education Fund" in the Labor

Contract relating to this Complaint.

        14.      Plaintiff, Local Union No. 30 of the United Union of Roofers, Waterproofers and

Allied Workers, AFL-CIO ("Union"), is an unincorpo-rated association commonly referred to as

a labor union, and is an employee organization which represents, for purposes of collective

bargaining, employees of Defendants who are and/or were employed in an industry affecting

interstate commerce within the meaning of 29 U.S.C. §§ 152(5), (6) and (7), 185(a) and 1002(4),

(11) and (12).

        15.       The Welfare Fund, Pension Fund, Annuity Fund, Apprenticeship Fund (jointly or

 severally, "ERISA Funds"), Industry Fund, and the Union (together with the ERISA Funds and

Industry Fund, "Funds") maintain their principal place of business and are administered from

 offices located in Pennsylvania.

         16.      Plaintiff Shawn McCullough ("McCullough" and together with the Funds,

 "Plaintiffs") is a fiduciary with respect to the Welfare Fund, Pension Fund, Annuity Fund, and



 705603_l.docx                                     5
 RF3000.35772
                 Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 6 of 56
                                                                           17




Apprenticeship Fund within the meaning of 29 U.S.C. 1002(21), Chairman of the Industry Fund,

and President and Business Manager of the Union, with a business address as listed in the

caption. He is authorized to bring this action on behalf of all Trustees of the Welfare Fund,

Pension Fund, Annuity Fund, and Apprenticeship Fund, as well as the Industry Fund, and Union.

        17.        Union Roofing Contractors, Inc. d/b/a Union Roofing dlb/a Union Roofing &

Sheet Metal Contractors, Inc. ("Union Roofing") is a Pennsylvania corporation and an employer

in an industry affecting commerce within the meaning of 29 U.S.C. §§ 152(2), (6) and (7),

1002(5), (11) and (12) with a business office or registered agent at the address listed in the

caption.

        18.        Defendant Frank Lubisky ("Lubisky") is an individual engaged in the conduct of

personal construction enterprise. Upon information and belief, Lubisky uses the trade names Philly

Roofing, C.R. Thompson Roofing, and the corporation under his ownership and control, Union

Roofing, in the conduct of his construction business. Lubisky has a business or residential address as

listed in the caption.

                           Alter Ego, Single Employer, or Successor Facts

        19.        Defendant C.R. Thompson Roofing d/b/a C.R. Thompson Roofing Company

("Thompson") is an unincorporated enterprise or organization owned and controlled by Lubisky, and

is sued in its common name under Federal Rule of Civil Procedure 17(b). Thompson is an alter ego

of Union Roofing or single employer or successor in combination with Lubisky and the other

Defendants with respect to the fringe benefits and audit at issue in this Complaint.

           20.     Defendant Philly Roofing (together with Union Roofing, and Thompson,

"Companies," and Companies together with Lubisky, "Defendants") is an unincorporated enterprise

 or organization owned and controlled by Lubisky, and is sued in its common name under Federal



 705603_l.docx                                       6
 RF3000.35772
                                                                                                       i



               Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 7 of 56
                                                                         17




Rule of Civil Procedure 17(b). Philly Roofing is an alter ego of Union Roofing or single employer or

successor in combination with Lubisky and the other Defendants with respect to the fringe benefits

and audit at issue in this Complaint.

        21.      At all times relevant to this Complaint, Lubisk~~ owned the Companies.

        22.      At all times relevant to this Complaint, the Companies operated out of the same

business location.

        23.      Upon information and belief, at all times relevant to this Complaint, the Companies

had substantially identical owner(s), officers, and management.

        24.      Upon information and belief, at all times relevant to this Complaint, the same

individuals handled labor relations for all the Companies.

        25.      Upon information and belief, at all times relevant to this Complaint, the Companies

had substantially identical supervision.

        26.      Upon information and belief, at alI times relevant to this Complaint, the Companies

had substantially identical business purpose, and were engaged in the same or essentially the same

business as one another.

        27.      Upon information and belief, at all times relevant to this Complaint, the Companies

had substantially identical operations.

        28.      Upon information and belief, at all times relevant to this Complaint, the Companies

shared a common roster of employees who worked for each of the Companies and performed

covered work as defined by the Labor Contract.

        29.      Upon information and belief, at all times relevant to this Complaint, the Companies

shared the same equipment.

        3 0.     Upon information and belief, at all times relevant to this Complaint, the Companies



705603 l.docx                                       7
RF3000.35772
i


                  Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 8 of 56
                                                                            17




    served the same, same type, or similar customers.

           31.      Upon information and belief, the Companies acted as a single integrated enterprise.

    There was never an arm's length relationship among or between them.

           32.      Upon information and belief, at all times relevant to this Complaint, Philly Roofing

    and Thompson had notice of Union Roofing's fringe benefit reporting and contribution obligations to

    the Funds

           33.      Upon information and belief, Lubisky exerted direct and significant control over the

    terms and conditions of employment of the Companies' employees.

                                            COMMON FACTS

            34.     At all times relevant to this action, Union Roofing was party to or agreed to abide by

    the terms and conditions of a collective bargaining agreements) with the Union (singly or jointly,

    "Labor Contract"). A true and correct copy of the Labor Contract to which Company is bound and a

    signature/assent page are attached collectively as E~ibit 1.

            35.     Union Roofing also signed or agreed to abide by the terms of the agreements and

    declarations of trust of the ERISA Funds, as from time to time amended ("Trust Agreements"),

    made between certain employers and employee representatives in an industry(ies) affecting

    interstate commerce to promote stable and peaceful labor relations. Ex. 1, Labor Contract, Art.

    XXV (Welfare Fund), Art. XXVI (Pension Fund), Art. XXVII (Vacation Fund), Art. XXVIII

    (Annuity Fund), Art. XXIX (Industry Fund), Art. X~~X (Dues Checkoff ,Art. ~~:xXI

    (Apprenticeship Fund), and Art.. XXXII (PAC).

            36.     Under the Labor Contract, incorporated Trust Agreements, and applicable law,

    Union Roofing agreed:




    705603 l.docx                                       g
    RF3000.35772
              Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 9 of 56
                                                                        17




                 (a)    To make full and timely payments on a regular basis to the Funds, as

required by the Labor Contract, Trust Agreements, and plan documents. Ex. 1, Labor Contract,

Art. XXV (Welfare Fund), Art. XXVI (Pension Fund), Art. XXVII (Vacation Fund), art.

XXVIII (Annuity Fund), Art. XXIX (Industry Fund), Art. ~!.XX (Dues Checkoff,Art. ~!:XXI

(Apprenticeship Fund), and Art. X~~XII (PAC).

                 (b)    To file timely remittance reports with the Funds detailing all employees or

work for which contributions were required under the Labor Contract. Ex. 1, Art. ~~III, § § 1-

2.

                 (c)    To produce, upon request by the Funds, all books and records deemed

necessary to conduct an audit of Union Roofing's records concerning its obligations to the Funds

and to pay the cost of the audit if found to be delinquent or in violation of the Labor Contract,

Trust Agreements, or plan documents. Ex. 1, Article X:XXIII. § 2(g)-

                 (d)     To pay liquidated damages, interest, audit costs, and all costs of litigation,

including attorneys' fees, expended by the Funds to collect any amounts due as a consequence of

its failure to comply with its contractual and statutory obligations described in Subparagraphs

(a), (b) and (c). Ex. 1, Art. X~~XIII, § 2(b).

                 (e)     That when contributions become due and payable to the Funds, these

amounts become plan assets of the Funds.

                        Failure or Refusal to Comply With Audit Request

        37.       By letter dated December 28, 2016, after several requests by the Funds' auditor,

 Plaintiffs' Counsel requested that Union Roofing and Lubisky provide the following records

 necessary for the Funds' auditor to conduct an audit: general ledgers; bank statements and




 705603_l.docx                                      9
 RF3000.35772
               Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 10 of 56
                                                                          17




cancelled checks; W-2 and W-3 forms; state and federal quarterly tax returns; 1099 and 1096

forms; all subcontracting invoices; and labor by job reports.

         38.     By letter dated March 11, 2017, the Funds' auditor requested the following

records from Union Roofing and Lubisky, which Union Roofing and Lubisky had yet to provide:

all Forms W-2, W-3, and Quarterly Tax Returns; cancelled checks for all bank accounts owned

and operated by Union Roofing; detailed general ledgers and trial balance; Forms 1099 and

1096; and paid subcontractor invoices for all subcontractors.

         39.     By correspondence dated October 11, 2018, the Funds' auditor requested all

payroll and related records for Union Roofing, Thompson, Philly Roofing, and Union Roofing &

Sheet Metal Contractors, Inc.

         40.     As of the date of the filing of this Complaint, Union Roofing and Lubisky have

failed or refused to comply with Plaintiffs' audit requests in ¶¶ 37-39.

         41.     Plaintiffs reserve the right, during the course of this litigation, to request an audit

of the Companies' books and records for the period January 1, 2016 through the date of such

audit.

         42.      Plaintiffs reserve the right, during the course of this litigation, to audit the books

and records for all other currently unknown entities related to Defendants, which also perform

covered work under the Labor Contract and may be discovered during the course of the

requested audit and/or this litigation.

         43.      All conditions precedent to this lawsuit or the relief it seeks have been satisfied.




705603_l.docx                                        10
RF3000.35772
              Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 11 of 56
                                                                         17




                                       COUNTI-AUDIT

                                          PLAINTIFFS

                                                 v.


                                          COMPANIES

        44.     The allegations of Paragraph 1 through 43 are incorporated by reference as if fully

restated.

        45.     The Companies are obligated to permit the Plaintiffs to audit their records and to

cooperate in determining the contributions due to the Plaintiffs.

        46.      The amount of contributions and dues the Companies are required to pay to the

Plaintiffs is based on hours worked and wages paid to employees performing work covered by

the Labor Contract.

        47.     Plaintiffs are without sufficient information or knowledge to plead the precise

nature, extent, and amount of the Companies' delinquency since the books, records, and

information necessary to determine this liability are in the exclusive possession, custody, and

control or knowledge of Defendants.

        48.      An audit of the Companies' books and records for the period January 1, 2014

through December 31, 2015 has not been completed because Defendants have refused to provide

the Funds' auditors all of the necessary records and information as required by the Labor

Contract, Trust Agreements, and applicable law.

        49.      Computation of the precise amount of an employer's delinquency is normally

achieved by an audit of the employer's books and records and/or calculated from contractually-

required remittance reports submitted by the employer.




705603 l.docx                                    11
RF3000.35772
               Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 12 of 56
                                                                          17




        50.        The Companies are required by the Labor Contract, Trust Agreements, and

applicable law to permit the Funds to audit the records and to cooperate in determining the

contributions due to the Plaintiffs.

        51.        The Plaintiffs have no adequate remedy at law because the calculation of any

damages suffered as a result of the breach itself requires an audit.

        WHEREFORE, Plaintiffs ask that the Court:

        (1)        Declare that Union Roofing, Thompson, and Philly Roofing are alter egos or a

single employer or that Philly Roofing and Thompson are successors of Union Roofing, but in

any case, that each and all are bound to all terms and conditions of the Labor Contract and are

individually, jointly, and severally liable to the Funds.

        (2)        Enjoin Defendants, their officers, agents, servants, employees, attorneys, and all

others in active concert or participation with them to permit an audit of all records under their

actual or constructive control for the period January 1, 2014 through December 31, 2015 and, in

the absence of records, to cooperate in alternative methods for the determination of work for

which contributions are due.

        (3)        Grant such other or further relief, legal or equitable, as may be just, necessary or

appropriate.

              COUNT II -CONTRIBUTIONS DUE UNDER ERISA AFTER AUDIT

                                              PLAINTIFFS

                                                     v.


                                              COMPANIES

         52.       The allegations of Paragraphs 1 through 51 are incorporated by reference as if

 fully restated.



 705603_l.docx                                       12
 RF3000.35772
                Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 13 of 56
                                                                           17




        53.        The Companies have failed to make contributions to the ERISA Funds in

violation of 29 U.S.C. § 1145.

        54.        The ERISA Funds are without sufficient information or knowledge to plead the

precise nature, extent, and amount of the Companies' delinquency since the books, records, and

information necessary to determine this liability are in Defendants' possession, custody, control,

or knowledge.

        55.        The ERISA Funds have been damaged by the Companies' violation of 29 U.S.C.

§ 1145.

        WHEREFORE, Plaintiffs ask that the Court:

        (1)        Declare that Union Roofing, Thompson, and Philly Roofing are alter egos or a

single employer or that Philly Roofing and Thompson are successors of Union Roofing, but in

any case, that each and all are bound to all terms and conditions of the Labor Contract and are

individually, jointly, and severally liable to the Funds.

          (2)      After an audit, enter judgment against the Companies in favor of the ERISA

Funds, jointly and severally, for the contributions found due and owing by the audit, together

with interest at the rate prescribed by 26 U.S.C. § 6621 from the due date for payment until the

date of actual payment, liquidated damages equal to the greater of the interest on the unpaid

contributions or liquidated damages provided by the plan documents or statute, and reasonable

attorneys' fees and costs incurred in this action and in connection with any proceeding to enforce

or collect any judgment.

          (2)      Grant such other or further relief, legal or equitable, as may be just, necessary or

appropriate.




705603 l.docx                                        13
RF3000.35772
              Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 14 of 56
                                                                         17




            COUNT III —AMOUNTS DUE UNDER CONTRACT AFTER AUDIT

                                          PLAINTIFFS

                                                 v.


                                          COMPANIES

        56.     The allegations of Paragraphs 1 through 55 are incorporated by reference as if fully

restated.

        57.     The Companies have failed to make contributions to the Plaintiffs as required by

the Labor Contract or Trust Agreements.

        58.      The Funds are without sufficient information or knowledge to plead the precise

nature, extent, and amount of the Companies' delinquency since the books, records, and

information necessary to determine this liability are in Defendants' possession, custody, control,

or knowledge.

        59.      The Plaintiffs have been damaged by the Companies' failure to make contributions

as required by the Labor Contract or Trust Agreements.

        WHEREFORE, Plaintiffs ask that the Court:

        (1)      Declare that Union Roofing, Thompson, and Philly Roofing are alter egos or

single employers or that Philly Roofing and Thompson are successors of Union Roofing, but in

any case, that each and all are bound to all terms and conditions of the Labor Contract and are

individually, jointly, and severally liable to the Funds.

        (2)      After an audit, enter judgment against the Companies in favor of the Plaintiffs,

jointly and severally, for the amount of contributions found due and owing by an audit together

with liquidated damages, interest, and costs, including reasonable attorneys' fees incurred in this




705603 l.docx                                     14
RF3000.35772
              Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 15 of 56
                                                                         17




action or the collection and enforcement of any judgment, as provided in the Labor Contract or

Trust Agreements.

       (2)        Grant such other or further relief, legal or equitable, as may be just, necessary or

appropriate.

                    COUNT IV —BREACH OF FIDUCIARY OBLIGATIONS

                  PENSION FUND, ANNUITY FUND, AND WELFARE FUND

                                                   v.


                                              LUBISKY

        60.       The allegations of Paragraphs 1 through 59 are incorporated by reference as if

fully restated.

        61.       At such time as contributions became due and payable by the Companies. to the

Pension Fund, Annuity Fund, and Welfare Fund, such amounts became assets of the Pension

Plan, Annuity Plan, and Welfare Plan under and pursuant to the terms of the Trust Agreements

and applicable law.

        62.       Lubisky, as owner, principal, and President of the Companies, as well as the

individual who signed the Labor Contract on behalf of Union Roofing, was responsible for

submitting monthly remittance reports to the Funds setting forth the total amount of fringe

benefit contributions the Companies owed resulting from his employees who performed covered

work under the Labor Contract.

        63.       Lubisky had and has the authority to make decisions as to what obligations and/or

payments of the Companies are/were to be paid to the Funds, including the authority to make

payments for his own personal benefit.

        64.        Lubisky has and had authority to determine when the Companies would pay



705603 l.docx                                       15
RF3000.35772
               Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 16 of 56
                                                                          17




contributions to the Funds.

        65.      Lubisky decided the Companies' financial operations and oversaw its business

activities.

        66.      When the Companies' employees performed covered work as defined in the

Labor Contract, contributions became due and owing to the Funds, and upon Lubisky's refusal to

make timely payment of those contributions to the Funds, Lubiksy exercised authority over

disposition of funds that had become Pension Plan, Annuity Plan, and Welfare Plan assets.

         67.     Lubisky intentionally and willfully chose to use the monies owed for fringe

benefit contributions for purposes other than paying contributions to the Funds.

         68.     Lubisky is a fiduciary with respect to the Pension Plan, Annuity Plan, and

Welfare Plan under 29 U.S.C. § 1002(21) with respect to amounts not paid to the Funds by

reason of his possession, authority, and control regarding the management or disposition of plan

assets with respect to assets of the Pension Plan, Annuity Plan, and Welfare Plan in his

possession.

         69.      As custodian and fiduciary in possession of Pension Plan, Annuity Plan, and

Welfare Plan assets, Lubisky had a duty to prudently safeguard the plan assets, to place them in

trust apart from the assets of the Companies as soon as practicable, and deliver them to the

Funds, on demand or earlier, and to account for assets received and earning or profits thereon

under 29 U.S.C. §§ 1104 and 1103(a).

         70.      Lubisky violated 29 U.S.C. §§ 1104 and 1103(x), and adversely affected or

damaged the Pension Plan, Annuity Plan, Welfare Plan and/or their participants or beneficiaries

by retaining plan assets and/or diverting plan assets to uses other than paying contributions to the

Funds.



 705603_1.docx                                    16
 RF3000.35772
,,.

                Case 2:19-cv-00025-JD Document 1 Filed 01/03/19 Page 17 of 56
                                                                           17




             71.      The Pension Plan, Annuity Plan, and Welfare Plan are adversely affected by

      Lubisky's acts or omission in violation of 29 U.S.C. §§ 1104 and 1103(a).

             WHEREFORE, Plaintiffs ask that the Court:

             (1)      Require Lubisky and his agents, servants, employees, attorneys, fiduciaries, and

      persons in active concert or participation with him, to comply with governing law and the terms

      of the Fund's plans and benefits with respect to the care and custody of Plan assets and

      accounting for the custody and earnings of Plan assets;

             (2)      Require Lubisky to make the Pension Fund, Annuity Fund, and Welfare Fund

      whole for any losses resulting from Lubsky's breach of fiduciary duty, and to restore to the

      Pension Plan, Annuity Plan, and Welfare Plan any profits which have been made through the use

      of Plan assets; and

             (3)      Grant such other equitable or remedial relief as the Court may deem appropriate.


                                                    Respectfully submitted,

                                                    JENNINGS SIGMOND, P.C.


                                                BY:
                                                      R N P. c ARTHY (ID No. 323125)
                                                      MARL GELMAN (ID No. 78857)
                                                      1835 Market Street, Suite 2800
                                                      Philadelphia, PA 19103
                                                      Phone: (215) 351-0664
                                                      Fax: (215) 922-3524
                                                      rmccarthy@jslex.com

      Date: January 3, 2019                           Attorneys for Plaintiffs




      705603 l.docx                                     17
      RF3000.35772
    i                    _


           Case
           Case 2:19-cv-00025-JD
                2:19-cv-00025-JD Document
                                 Document 11-1Filed
                                                 Filed
                                                     01/03/19
                                                       01/03/19Page
                                                                 Page
                                                                    181ofof56
                                                                            1


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM
 Board of Trustees, Roofers Union Local 30                                    CNIL ACTION
 Combined Health and Welfare Fund, et al.           .
                      v.
 Union Roofing Contractors, Inc., et al.
                                                                              NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
 filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
 side of t~iis form.) In the event that a defendant does not agree with the plaintiff regarding said
 designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
 the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
 to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus —Cases brought under 28 U.S.C. § 2241 through § 2255.                              ( )

(b) Social Security —Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration —Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )

(d) Asbestos —Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management —Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(~ Standard Management —Cases that do not fall into any one of the other tracks.                     (~


                                   ~,       ~~"
 12/31/2018                                                              Plaintiffs
Date                                    Attorney-at-law                   Attorney for

 215-351-0644                   215-922-3524                           rmccarthvnu,islex.com

 Telephone                              FAX Number                        E-Mail Address



(Civ. 660) 10/02
                                                                                                                                                                                                     ,.

                                    Case
                                    Case 2:19-cv-00025-JD
                                         2:19-cv-00025-JD Document
                                                          Document 11-2Filed
                                                                          Filed
                                                                              01/03/19
                                                                                01/03/19Page
                                                                                          Page
                                                                                             191ofof56
                                                                                                     1

JS ~    (Rev. 08/18)                                                     CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is requued for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ONNEX7'PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
 Board of Trustees, Roofers Union Local 30 Combined Health and Welfare Fund, et                           Union Roofing Contractors, Inc., et al.
 al.

     (b) County of Residence of First Listed Plaintiff           Philadelphia, PA                           County of Residence of First Listed Defendant                  Philadelphia, PA
                                   (EXCEPTIN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.


     ~C~   Attorneys (F~rm Name, Address, and Telephone Number)                                              Attorneys (IfKnown)


 Ryan McCarthy, Esq., Jennings Sigmond, P.C., 1835 Market Street, Suite
 2800, Philadelphia, PA 19103, 215-351-0644

II. BASIS OF JURISDICTION (Place an "X" in One Box only)
                                                                                                        (For Diversity Cases Only)                                            and One Box for Defendant)
O 1 U.S. Ctovernment                   ~3    Federal Quesrion                                                                    PTF        DEF                                              PTF      DEF
      Plaintiff                                (U.S. Government Not a Party)                       Citizen of This State         Q 1        O 1          Incorporated or Principal Place       O 4    O 4
                                                                                                                                                            of Business In This State

O 2     U.S. Government                Q 4   Diversity                                             Cirizen of Another State         O 2      O     2     Incorporated and Principal Place    O 5     Q 5
           Defendant                           (Indicate Citizenship ofParties in Item III)                                                                 of Business In Another State

                                                                                              ~I   Citizen or Subject of a          O 3      O     3     Foreign Narion                      O 6     Q 6


IV.    NATURE OF SUIT (P1ace an 'x" in One Box Only)                                                                                         Click here for: Nature of Suit Code Descri tions.
           C:t3~VTRAC"1'                                       TORTS                                 F()RFEITU(iF.I~ENAL'Tl'                     S:AI+[i RtlPTt;Y                 ()TREK STATUTES'

Q    110 Insurance                      PERSONAL INJiJRY               PERSONAL INJiJRY            O 625 Drug Related Seizure         Q 422 Appea128 USC 158                O 375 False Claims Act
O    120 Marine                       O 310 Airplane                 Q 365 Personal Injury -             of Property 21 USC 881       O 423 Withdrawal                      O 376 Qui Tam (31 USC
O    130 Miller Act                   Q 315 Airplane Product               Product Liability       O 690 Other                              28 USC 157                            3729(a))
O    140 Negotiable Instrument               Liability               Q 367 Health Caze/                                                                                     O 400 State Reapportionment
O    150 Recovery of Overpayment      O 320 Assault, Libel &               Phannaceutical                                                            `'                     Q 410 Antitrust
         & Enforcement of Judgment           Slander                       Personal Injury                                            O 820 Copyrights                      Q 430 Banks and Banking
O    151 Medicaze Act                 O 330 Federal Employers'             Product Liability                                          O 830 Patent                          Q 450 Commerce
Q    152 Recovery of Defaulted               Liability               O 368 Asbestos Personal                                          O 835 Patent -Abbreviated             O 460 Deportation
         Student Loans                O 340 Marine                         Injury Product                                                   New Drug Applicarion            O 470 Racketeer Influenced and
         (Excludes Veterans)          O 345 Marine Product                 Liability                                                  O 840 Trademark                             Corrupt Organizations
 Q   153 Recovery of Overpayment             Liability                PERSONAL PROPERTY                       LAB R                     S      L E       )'FY               Q 480 Consumer Credit
         of Veteran's Benefits        O 350 Motor Vehicle            Q 370 Other Fraud             Q 710 Fair Labor Standazds         Q 861 HIA (1395                       O 485 Telephone Consumer
 O   160 Stockholders' Suits          O 355 Motor Vehicle            O 371 Truth in Lending               Act                         Q 862 Black Lung (923)                      Protection Act
 Q   190 Other Contract                     Product Liability        O 380 Other Personal          O 720 Labor/Management             Q 863 DIWC/DIWW (405(g))              O 490 Cable/Sat TV
 O   195 Contract Product Liability   O 360 Other Personal                 Property Damage                Relations                   O 864 SSID Title XVI                  Q S50 Securiries/Commodities/
 O   196 Franchise                          Injury                   O 385 Property Damage         O 740 Railway Labor Act            O 865 RSI (405(g))                          Exchange
                                      O 362 Personal Injury -              Product Liability       O 751 Family and Medical                                                 O 890 Other Statutory Actions
                                            Medical Mal ractice                                           Leave Act                                                         Q 891 Agricultural Acts
         READ; ~AQ[►~12! 3t               CIVII, I~GIITS             PRTSUN~1t PETITIONS           Q 790 Other Labor Litigation         ~~DER~x:'I'A.'t S1~I7'S             Q 893 Environmental Matters
 O   210 Land Condemnation            O 440 Other Civil Rights         Habeas Corpus:              ~ 791 Employee Retirement          Q 870 Tomes (U.S. Plaintiff           O 895 Freedom of Informarion
 O   220 Foreclosure                  O 441 Voting                   O 463 Alien Detainee                Income Security Act                 or Defendant)                         Act
 Q   230 Rent Lease &Ejectment        D 442 Employment               O 510 Motions to Vacate                                          O 871 IRS—Third Party                 O 896 Arbitration
 Q   240 Torts to Land                O 443 Housing/                       Sentence                                                          26 USC 7609                    O 899 Administrarive Procedure
 O   245 Tort Product Liability             Accommodations           Q 530 General                                                                                                Act/Review or Appeal of
 O   290 All Other Real Property      O 445 Amer. w/Disabilities -   O 535 Death Penalty                 IMMIGRATIQN                                                              Agency Decision
                                            Employment                 Other:                      O 462 Naturalization Application                                         O 950 Constitutionality of
                                      O 446 Amer. w/Disabilities -   O 540 Mandamus &Other         O 465 Other Immigration                                                         State Statutes
                                            Other                    O 550 Civil Rights                  Actions
                                      O 448 Education                O 555 Prison Condition
                                                                     O 560 Civil Detainee -
                                                                           Condirions of
                                                                           Confinement

V. ORIGIN (Place an 'X" in One Box Only)
~ 1 Original    ~ 2 Removed from                          ~ 3        Remanded from            ~ 4 Reinstated or       O 5 Transferred from               ~ 6 Multidistrict             ~ 8 Multidistrict
    Proceeding        State Court                                    Appellate Court              Reopened                Another District                   Litigation -                  Litigation -
                                                                                                                          (s ecify)                          Transfer                     Direct File
                                          Cite the U.S. Civil Statute under which you are filin (Do not cite jurisdictional statutes unless diversity):
                                            29 U.S.C. §§ 1132, 1145; 29 U.S.C. § 18~(a); and/or 28 U.S.C. § 1331
 VI. CAUSE OF ACTION Brief description of cause:
                      collection to funds due under ERISA
 VII. REQUESTED IN    ~ CHECK IF THIS IS A CLASS ACTION                                               DEMAND $                                         CHECK YES only if demanded in complaint:
      COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                                      JiJRY DEMAND:              ~ Yes      ~No

 VIII. RELATED CASES)
                       (See instructions):
      IF ANY                               JUDGE                                                                                           DOCKET NUMBER
 DATE                                                                   SIG ATURE F~A,TTORNEY OF RECORD
 01/03/2019
 FOR OFFICE USE ONLY

     RECEIPT #                     AMOUNT                                   APPLYING IFP                                     NDGE                               MAG. JUDGE
                            Case
                            Case 2:19-cv-00025-JD
                                 2:19-cv-00025-JD Document
                                                  Document 11-3Filed
                                                                  Filed
                                                                      01/03/19
                                                                        01/03/19Page
                                                                                  Page
                                                                                     201ofof56
                                                                                             1
                                                           U1vITED STATES DISTRICT COURT
                                                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

aaaress ofPla~nt~ff 6447 Torresdale Avenue, Philadelphia, PA 19128
Address of vefendant: 12260 Townsend Road, Philadelphia, PA 19154
Place of Accident, Incident or Transaction:



RELATED CASE, IFANY.•

Case Number:                                                    Judge:                                                       Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

L     Is this case related to property included in an earlier numbered suit pending or within one year                           Yes❑                  No
      previously terminated action in this court?

2.    Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                          Yes❑                   No
      pending or within one year previously terminated action in this court?

3.    Does this case involve the validity or infi-ingement of a patent already in suit or any earlier                            Yes❑                   No
      numbered case pending or within one year previously terminated action of this court?

4.    Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                          Yes ❑                  No
      case filed by the same individual?

Icertify that, to my knowledge, the within case ❑ is /                 is not related to any case now pending or within one year previously ternunated action in
this court except as noted above.                                                                        ..._._
                                                                                                                                                  323125
DA.rE: 01/03/2019                                                        ~ ~
                                                                         Attorney-at-La /Pro Se Plaintiff                                   Attorney I.D. # (if applicable)



CIVIL: (Place a ~ in one category only)

A.           Federal Question Cases:                                                        B.    Diversity Jurisdiction Cases:

❑ L          Indemnity Contract, Marine Contract, and All Other Contracts                     1.        Insurance Contract and Other Contracts
❑ 2.         FELA                                                                             2.        Airplane Personal Injury
❑ 3.         Jones Act-Personal Injury                                                      ❑ 3.        Assault, Defamation
  4.         Antitrust                                                                        4.        Marine Personal Injury
  5.         Patent                                                                           5.        Motor Vehicle Personal Injury
❑ 6.         Labor-Management Relations                                                       6.        Other Personal Injury (Please specfy): _
❑ 7.         Civil Rights                                                                     7.        Products Liability
  8.         Habeas Corpus                                                                    8.        Products Liability —Asbestos
  9.          Securities Acts) Cases                                                          9.         All other Diversity Cases
  10.         Social Security Review Cases                                                              (Please spec):
  11.        All other Federal Question Cases
             (Please spec):                    ERISA



                                                                             ARBITRATION CERTIFICATION
                                                   (The effect of this certification is to remove the case from eligibility for arbitration.)

I~                  Ryan McCarthy                           ,counsel of record or pro se plaintiff, do hereby certify:


              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my lrnowledge and belief, the damages recoverable in this civil action case
     ❑        exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.
                                                                                  s'

DA.rE: 01/03/2019                                                                   ,.                                   ` ~ ~ 323125
                                                                          Attorney-at-Law /Pro Se Plainriff                                 Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
Case
Case 2:19-cv-00025-JD
     2:19-cv-00025-JD Document
                      Document 1-4
                               1 Filed
                                   Filed01/03/19
                                         01/03/19 Page
                                                   Page211 of
                                                           of 56
                                                              36




 COLLECTIVE BARGAINING AGREEMENT

                 BY AND BETWEEN

         ROOFERS LOCAL 30
               A1~D
 ROOFING CONTRACTORS' ASSOCIATION

                       COVERING

          COMMERCIAL ROOFING and
          COMMERCIAL REROQFING

    MAY 1, 2014 THROUGH APRIL 30, 2016




                                                                   ~~~
       Case
       Case 2:19-cv-00025-JD
            2:19-cv-00025-JD Document
                             Document 1-4
                                      1 Filed
                                          Filed01/03/19
                                                01/03/19 Page
                                                          Page222 of
                                                                  of 56
                                                                     36




                                  WORKING AGREEMENT

                                               ARTICLEI
                                         Particulars of Agreement

         THE PURPOSE of this Agreement is: To define wages and working conditions, prescribe means for
the prevention of strikes, lockouts or other stoppages of work and to otherwise stabilize operations in the
composition roofing, dampproofing and waterproofing industry in Philadelphia and vicinity.

         THE P.ARTiES to the Agreement are ~e Roofing Contractors' Association {hereinafter called the
"Employer," "Association" or "RCA"), its member Employers, party of the first paxt, and Local Union No. 30
of the United Union of Roofers, Waterproofers, and Allied Workers (hereinafter called the "Union"), party of
the second part.

         The CO-PARTIES of the first part to this Agreement are: Any and all composition roofing,
dampproofing and waterproofing contxactornon-members of the Association operating in the territory covered
by this Agreement, who shall have severally signified their acceptance hereof by affixing their several
signatures to a true copy of this Agreement.

         The term "Employer" shall be construed to include any and all member Employers of the Association
and/or co- parties of the first part hereto; and the term "Employee" shall be construed to include all persons
employed within the collective bargaining unit represented by the Union.


                                                 ARTICLE II
                                                  Agreement

         Section 1. Pursuant to the purposes above set forth, the Association, acting for and on behalf of itself
as well as for and on behalf of its member Employers, together with the co-parties of the first part hereto, do
jointly and severally covenant and agree that they will perform no work within the jurisdiction and scope of this
collective bazgaining agreement which in any way involves payment of lower wages, traveling time/expense,
fringe benefits or involves terms and conditions of employment other than those contained in this Agreement;
that they will be bound and abide by the following Articles of Agreement, all and several upon any and all
commercial roofing work and as hereinafter specifed as subject to the operation of this Agreement, contracted
or performed by them or any of them during the life hereof. The collective bargaining agreement and
subsequent extensions, changes and renegotiarions shall continue to be applicable and binding on
non-members of the Association who have executed an assent. This SectionIshall not apply to instances in
which relief is granted under the provisions set forth in Article XXXXVT.II.

          Section 2.' The Union agrees that it shall not au:~horize or permit any signatory Employer to perform
work within the trade and geographic jurisdiction of this Agreement according to terms and conditions which
are more favorable than those set forth in this Agreement without offering those terms and conditions to all
other signatory Employers.. Any disputes arising under this Section maybe submitted for resolution pursuant
to the grievance and arbitration process set forth in Article VIII hereof at the Employer's discretion.

         This section shall not apply:
         (1) When the Union agrees to permit anon-union Employer to complete projects in progress
         according to terms and conditions which aze more favorable than those set forth in this Agreement in
         exchange for that Employer's execution of this Agreement; or
         (2} Vdben the Union agrees to permit anEmployer to complete a givenprotect according to terms and
         conditions which are more favorable than those set forth in this Agreement because that Employer is
         experiencing severe financial hardship on that project; or
       Case
       Case 2:19-cv-00025-JD
            2:19-cv-00025-JD Document
                             Document 1-4
                                      1 Filed
                                          Filed01/03/19
                                                01/03/19 Page
                                                          Page233 of
                                                                  of 56
                                                                     36




         (3) To agreements with public authorities similar to the agreement by and between the Union and the
         Philadelphia Housing Authority.

          Section 3. Once a signatory Employer has begun a job, no other signatory Employer sha11 complete
the said job as a subcontractor or assignee of the original Employer until all wages, Welfare, Pension, Vacation,
Annuity and other applicable Fund contributions due to, or on behalf of, all employees who worked for the first
Employer shall first have been paid. This requirement may be waived only by the Boaxd of Trustees of the
Roofers Loca130 Combined Pension, Welfaxe and Annuity Funds.

         Section 4. The parties agree that it is necessary and lawful to protect and preserve for the employees
covered by this Agreement alb work heretofore performed by them. Therefore, in order to prevent any device
or subterfuge used by an Employer to avoid its obligations under this Agreement, the Employers and the Union
agree that, effective upon the execution of this Agreement: If and when an Employer bound by this Agreement
sha11perform any work within the trade and geographic jurisdiction of this Agreement, under its own name or
through the use of an "alter-ego," the ternns and conditions of this Agreement shall be applicable to all such
work.

          Section 5. This Agreement shall apply to all persons, whether commercial journeymen, commercial
apprentices or foremen and all members in the bargaining unit (any or all of whom are sometimes hereafter
referred to as "employees"), who are at any time engaged in the territory described in Article V hereof in
performing for any Employer work covered by this Agreement. The parties are cognizant of a history within
the industry whereby some Employers have attempted to use separate agreements to perform commercial
roofing work and, as a result thereof, variances in the amounts of wages, benefits and terms and conditions of
employment foz commercial journeymen roofers have heretofore existed. The parties signatory to this
Agreement firmly agree that such conduct shall no longer be tolerated and that this Agreement is intended by
all parties hereto to establish the on).y wages, hours and terms and conditions of employment that any signatory
Employer may pay to its workmen performing commercial roofing work within the trade and geographic
jurisdiction of this Agreement.
          (a) Penalties. The parties agree that, in addition to any and a.11 remedies otherwise available to the
          Union under this Agreement, including but not limited to the penalties set forth in Article XXXVII, an
          Employer who is found to have violated any of the prohibitions set forth in this Section 5 shall also be
          responsible for payment of any and all costs of litigation incurred by the Union which are required to
          enforce a determination by the 3oint Conference Board or an arbitrator, including reasonable
           attozneys' fees.

                                               ARTICLE I1T
                                    Recognition &Union Security Clause

         Section 1. The Union recognizes the iZoofing Contractors' Association as the exclusive collective
bargaining representative and agent under the terms of this Agreement for all of its present and future members.
The Roofing Contractors' Association recognizes the Union as the exclusive bargaining representative for all
journeymen roofers, apprentices and foremen and all employees performing commercial roofing world within
the jurisdiction of the Union.

         Inasmuch as the Union has demanded recognition from the Employer as the exclusive bargaining
 representative of the Employer's employees in the bargaining unit described herein under Section 9(a) of the
 National Labor Relations Act, and the Employer is satisfied and has verified that the Union represents a
 majority of its employees in the bargaining unit described herein, the Employer hereby recognizes the Union as
 the exclusive collective bargaining representative of its employees on all present and future job sites within the
 jurisdiction of the Union, unless and until such time as the Union loses its status as the employee's exclusive
 representative.

         Section 2. All journeymen roofers who at the time of the signing of this Agreement are members of
 the Union shall, as a condition of continued employment, maintain their membership imp good standing in the

                                                         3
        Case
        Case 2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                              Document 1-4
                                       1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page244 of
                                                                   of 56
                                                                      36




Union. All journeymen roofers who at the time of the signing of this Agreement are not as yet members of the
Union sha11, after seven (7) days following the effective date of this Agreement, become members of and
maintain membership in the Union in good standing as a condition of continued employment. All newly hued
journeymen shall, as a condition of continued employment, become members of the Union in good standing
after seven (7) days following the date of hire or the effective date of this Agreement, whichever is later, upon
becoming members of the Union in good standing, such journeymen shall maintain membership in good
standing as a condition of continued employment. In computing the seven (7) day period hereinbefore
referred to and described, days of employment with the same Employer, who has an agreement with the Union,
sha11 be accumulated..

                                              AitTICLE N         ,
                                   Agency Shop Provision for Apprentices

          Section 1. Membership in the Union is not compulsory for apprentices who shall, nevertheless, have
the right to join, not join, maintain or drop their membership in. the Union, as they see fit. Neither party shall
exert any pressure on or discruninate against an apprentice as regards such matters.

          Section 2. AlI such individuals who presently are not Union members and who do not in the future
become and remain members shall, after seven (7} days following the effective date of this Agreement and as a
condition of employment, pay to the Union each month a service charge as a contribution towards the
administration of this Agreement in an amount equal to the regular monthly dues (not including initiation fees,
fines, assessments or any other charges uniformly requu-ed as a condition of acquiring or maintaining
membership) of the Unton.

         Section 3. All newly hued apprentices shall, after seven (7) days following the date of hire or the
effective date of this Agreement, whichever is the laxer, and as a condirion of continued employment, pay to the
Union each month a service charge as a contribution towards the administration of this Agreement in an amount
equal to the regular monthly dues (not including initiation fees, fines, assessments or any other charges
uniformly required as a condition of acquiruig or retaining membership) of the Union.

       Section 4. Ia computing the seven (7) day period hereinbefore referred to and described, days of
employment with the saxae Employer, who has an Agreement with the Union, shall be accumulated.

       Section 5. Upon failure of any apprentice to pay or tender the above-mentioned service charge, the
Employer will discharge such employee when so informed by the Union

          Sec#ion 6. Membership in the Union is separate, apart and distinct from the assumption by one of its
 equal benefits. The Union is required under this Agreement to represent a1I the employees in the bargaining unit
 fairly and equally without regard as to whether or not an employee is a member of a Union. The terms of this
 Agreement have been made for all employees in the bargaining unit and not only for members in tb.e Union.
 Accordingly, it is fair that each employee in the bargaining unit pay his own way and asstune his fair share of
 his obligation along with the grant of equal benefit contained in this Agreement.
        Case
        Case 2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                              Document 1-4
                                       1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page255 of
                                                                   of 56
                                                                      36




                                                 .AxTrcLE v
                                              Scope of Agreemeat

         Section 1. This Agreement shall apply to all workmen performing the work of journeymen or
apprentices on all commercial new and commercial reroofing work, including work on all apartment houses
and all other roofing and waterproofing work other than single house dwellings. In addition this Agreement,
whether or not specifically referenced herein, also encompasses alt trade jurisdiction work identified and
specified in Article II, Section 3, 4, 5, 6 and 7 of the Constitution and By-Laws of the United Union of Roofers,
Waterproofers aad Allied Workers (as adopted, 1993 Convention).

          Section 2. This Agreement shall be operative within the confines of Pennsylvania, Delaware and
New Jersey as follows: the counties of Adams, Berks, Bucks, Carbons Centre, Chester, Columbia, Cumberland,
Dauphin, Delaware, Franklin, Fulton, Juniata, Lancaster, Lebanon, Lehigh, Mifflin, Montgomery, Montour,
Northampton, Northumberland, Perry, Philadelphia, Schuylkill, Snyder, Union, York and all of Monroe
County with the exception of Tobyhanna Army Depot and the township of White Haven in Luzeme County, as
well as,-the part of Luzerne County south of Interstate 80 in Pennsylvania; the counties of Kent, New Castle and
Sussex in Delaware; the counties of Atlantic, Burlington, Camden, Cape May, Cumberland, Gloucester,
Hunterdon, Mercer, Ocean, Salem, Trenton and part of the counties of Middlesex, Monmouth and Somerset in
New Jersey; and in accordance with territorial descriptions on file with the International Union.

           Section 3. Except as otherwise hereinafter provided, this Agreement shall be operative on any day
and all work upon delivery to hoist or to point of operation if on ground in unloading, handling and applying of
any or-ail of the following materials, namely:
           (a)       All Spandrel and through-wall flashing;
           (b)       All compressed or chemical prepared paper, fabric, membrane, fiberglass, rubber, plastic,
vapor barrier or other substitutions, including dry sheet, and all burlap, ducking or other fabric, prepared or
otherwise, when used for roofing or dampproofing or waterproofing purposes, together with all coating thereof
except Visqueen and Polyethlene used under floor slabs;
           {c)       All bifiuninous or other dampproofing or damp-resisting and/or waterproofing preparations
when applied with a mop, swab, sprayer, trowel, roller or brush and all primer in connection with roofing or
dampproofing or waterproofing work. This provision, along with (b) above, shall not pertain to metallic or
ironite waterproofing when used in elevator or escalator shafts or pits;
           (d}       All gravel, slag, ballast, pavers (including concrete pavers), rigid insulation when used under
membrane roofing or with dampproofing and waterproofing_ Nailboard when used with vapor bazrier,
 single-ply, built-up, modified bituminous, sheet or liquid roofing or .when used as a roofing, dampproofing or
 waterproofing base or vapor barrier and including insulation when used on inside or outside walls;
           (e}       All vapor barrier, single-ply, built-up, modified bituminous, and liquid or sheet applied
roofing, dampproofing or waterproofing systems.
           (f}       .All roofing, dampproofing and/or waterproofing plastics whether sprayed on, brushed on or
 applied in any other fashion. The roofing contractor shall have the right to assign to oti~ers or to use Loca130
 members to provide interior protection from dust, dirt and falling debris;
            (g)      All work in connection with the removal of roofing materials covered under this Agreement
 and resultant debris, tearing off and scraping off of old roofing, as well as ripping off all file work in
 conjunction with the application of a new roof at the same deck location;
            (h)       All work in regard to the cutting of holes in roofing membrane and/or rigid roof insulation
 board and aII materials covered by this Agreement and the patcbing of the same except where done in
 connection with the installation of an occasional pipe of minimal size or tine cutting of occasional holes.
            {i)      It is specifically understood that the coverage of this agreement includes all work pertaining
 to the operation of tankers, kettles, welters, vacuum machine, and other instrumentalities performutg sunilar
  functions.
            (j)       Any moisture and/or chemically resistant lining (sheet or fluid applied) installed to contain
 (or supplement containment) fluids and/or slurries in connection with the following: reservoirs, ponds, lagoons,
  tanks, sluices/troughs/aqueducts, pipes and land disposal facilities including liners and covers;
           Case
           Case 2:19-cv-00025-JD
                2:19-cv-00025-JD Document
                                 Document 1-4
                                          1 Filed
                                              Filed01/03/19
                                                    01/03/19 Page
                                                              Page266 of
                                                                      of 56
                                                                         36




          (k)        Roofers shall operate any and all machinery owned or leased by an Employer which is used
at the job site in connection with loading, unloading, application, and cleanup and removal of all roofing and/or
waterproofing systems. This requirement shall not apply to the operation of a daily rented crane or boom
truck.
          (1)        Membrane used as air barrier, termination bar, R-MER-CITE type roofing system, composite
board consisting ofplywood, particle board or homasote bonded to insulation and any and all insulation applied
on top of a roof deck when put down in conjunction with any membrane covered by item (e) above.
          (m)        All forms of protection boards, walkway pads and roof treads used in composition roofing or
waterproofing to protect the membrane from damage.
          (n)        All components of "living roof' systems, including but not limited to membranes,
insulations, filters, fleece, vegetation blankets and/or trays and soils.
          (o)        AlI solar or photovoltaic cell-type structures, modules, panels or units that are used as
substitutes for ballast or membrane protection, including Inverted Roof Membrane Assembly (IRMA) roofs or
roofs of similar construction.
          (p)        AlIroof integrated solar or photovoltaic cell-type systems, structures, modules or panels used
to transform solar energy into electrical energy when applied to or installed on any existing or new roofing
 system.

         Section 4. The Union shall only represent employees performing roofing, damp or waterproofing
work for Employers having signed contracts with the Union; nor shall any person represented by the Union be
permitted to take or do any roofing, damp or waterproofing on their own account. This shall include, but is not
restricted to, Saturdays, Sundays and holidays. This shall also apply to any person registered on the referral
list maintained by the Union in accordance with the legal hiring arrangement hereinafter more fully set forth.

           Section 5. All tools, materials and other equipment must be transported by the Employer or his
agent. .

         Section 6. The Union agrees to notify the Association, within two (2) weeks, of all non-Association
Employers who sign a collective bargaining agreement with the Union. The Union agrees further to notify the
Association immediately in the event that any Employer with whom it has a collective bargaining agreement
goes out of business or otherwise terminates its operations.

         SecEion 7. Employers shall, at the time of signing any roofing contract, notify the Union when any
work  covered by this Agreement is withheld from the roofing contractor by the owner, customer, general
contractor or other entity.
         (a) No spandrel will be delivered to a job site before a roofing journeyman crew has arrived at the
site.

           Section 8. All work covered by this Agreement which is to be performed at the job site shall not be
 subcontracted, sublet or turned over by an Employer who is a party to this Agreement to any other Employer
 who is not also a party to this Agreement. Before subcontracting, subletting or turning over work ~e Employer
 sha11 first check with the Union to ascertain if the other Employer is also a party to this Agreement.

          In addition to, but not in limitation of the foregoing, an Employer that is signatory to this Agreement
 shall not subcontract any form of roofing and waterproofing work that is covered by the Loca130 Residential,
 Shitngle, Slate and Tile Agreement, unless the Employer to whom such work is subcontracted is signatory to the
 appropriate Local 30 Agreement.

          The Union sha11 not permit a signatory Employer that is delinquent in its reporting or payment
 obligations to the Loca130 Combined Benefit Funds as described in Article XXXIII to complete any work
 covered by the Agreement by subcontracting the work or otherwise assigning the work to another signatory
 Employer and no other signatory Employer shall complete said job as a subcontractor or assignee to the
 delinquent Employer until all reports have been filed with the Funds and all Welfare, Pension, Vacation,
 Annuity and other applicable Fund contributions due to, or on behalf of, all employees who worked for the first
       Case
       Case 2:19-cv-00025-JD
            2:19-cv-00025-JD Document
                             Document 1-4
                                      1 Filed
                                          Filed01/03/19
                                                01/03/19 Page
                                                          Page277 of
                                                                  of 56
                                                                     36




Employer on the job shall first have been paid. This requirement may be waived only by the Board of Trustees
of the Roofers Loca130 Combined Benefit Funds.

                                                ARTICLE VI
                                                  Hiring

         Section 1. In the interest of maintaining an efficient system of production in the Industry, providing
for an orderly procedure of referral of applicants for employment, preserving the legitimate interests of
employees in their employment status within the area and of eliminating discrimination in employment because
of membership or non-membership in the Union, the parties hereto agree to the following system of referral of
applicants for employment on commercial roofing projects.

         Section 2. The Union shall be the sole and exclusive source of referral of applicants for employment.

         Section 3. The Employer shall have the right to reject any applicant for employment.

          Section 4. The Union shall select and refer applicants for employment without discrimination
against such applicants by reason of membership or non-membership in the Union and such selection and
referral shall not be affected in any way by rules, regulations, by-laws, constitutional provisions or any other
aspect or obligation of Union membership policies or requirements. All such selection and referral shall be in
accord with the procedure set forth in this Article.

         Section 5. The Union shall maintain a register of applicants for employment established on the basis
of the Groups listed below. Each applicant for employment shall be registered in the highest priority Group
for which he qualifies.

         GROUP I. All commercial journeymen applicants for employment who: (1) have four or more
         years' experience in the trade; (2) are residents of the geographical area constituting the normal
         construction labor market; and (3) who have been employed for a period of at least one year in the last
         seven years performing commercial roofing for a contractor bound by a collective bargaining
         agreement with the Union.

         GROUP II. All commercial journeymen applicants for employment who have four or more years'
         experience in the trade, are residents of the geographical area constituting the normal construction
         labor market and who have been employed for at least six months in the last six years performing
         commercial roofing for a contractor bound by a collective bargaining agreement with the Union.

         GROUP III. AlI other commercial journeymen applicants for employment. Wherever the term
         "commercial journeyman" or "journeyman" is used in this Referral Procedure, the term shall mean a
         person who has: (1) demonstrated that he/she has 8,000 or more hours experience in the trade; or (2)
         has been certified as a commercial journeyman by a duly qualified Apprentice Program established by
         the Union or a union affiliated with the International Union; or (3) passes ahands-on commercial
         roofing skills exam administered by the Joint Apprentice Committee.

         Section 6. "Normal construction labor market" is defined to mean the area set forth in Article V,
Section 2 ofthis Agreement, plus the commuting distance adjacent thereto which includes the area from which
the normal labor supply is secured. The above geographic area is agreed upon by the parties to include the area
defined by the Secretary of Labor to be the appropriate prevailing wage areas under the Davis-Bacon Act to
which the Agreement applies.

        Section 7. "Resident" means a person who has maintained his permanent home in the above defined
geographical area for a period of not less than one year or who, having had a permanent home in this area, has
temporarily left with the intention of returning to this area as his permanent home.
        Case
        Case 2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                              Document 1-4
                                       1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page288 of
                                                                   of 56
                                                                      36




        Section S. "Experience in the trade" or "in the trade" a.s used herein means roofing and re-roofing
work on commercial roofing projects. Residential roofing, residential reroofing and slate, the and shingle
experience shall not be construed as "experience in the trade" for purposes of this Article.

          Section 9. "Yeax," "years" or "years' experience" as used herein shall mean at least 2,000 hours of
work in a ca,Iendar year. A person seeking to establish "four or more years' experience in the trade" may,
alternatively, establish satisfaction of this requirement by demonstrating that he/she has worked a minimum of
8,040 hours "in the trade."

        Section 10. The Union shall maintain an "Out of Work List" which sha11 list the applicants within
each Group in chronological order of the dates and time they register their availability for employment.

         Section 11. An applicant must be present in the Hiring Hall to be eligible for referral.

         Section 12. Order of Referral. Employer shall advise the Business Manager, or his designee, of the
number of applicants needed. The Employer may request a foreman a.nd crew suitable to the Employer's
particular job in accordance with the procedure set forth below. An Employer ha.s a right to request a specific
employee subject to the lunitations set forth below. Except as otherwise set forkh in Section 18, the following
procedure sha11 govern the selection and referral process.

         Applicants shall be referred to employment in accordance with the following process.

         (a) The Employer shall appoint one qualified journeyman from GroupIas foreman. If no GroupI
         applicants are available for work at the time, the foreman shall be selected from Group II.
         (b} The~foreman shall select applicants for the job from Group Y. If no applicants for employment
         remain in Group I, then the foreman sha11 select the remaining members of the crew from Group II. If
         no applicants from Group II are available, the foreman shall select from Group III.
         Under no circumstances sha11 an applicant registered in a lower priority group be refereed while a
         member of a higher priority group is available for work. The foreman's selection of a crew from
         available applicants shall be subject to his discretion in fulfilling ~e Employer's needs.
         (c) In the event the Employer or foreman determines that he has no preference among available
         applicants, then the Business Manager or his designee shall refer applicants to the Employer by first
         referring applicants in GroupIin the order of their place on the "out-of-work list" and then referring
          applicants in the same manner successively from the "out-of-work list" in Group II, then Group III.

        In circumstances where the Employer states bona fide requirements for special skills and abilities
(including requests encompassed by Section 18 hereofl in its request for applicarns, the Business Manager or
his designee shall refer the first applicant on the register possessing such skills and abilities. Any applicant
who is rejected by the Employer shall be returned to his appropriate place within his Group and shall be
referred to other employment in accordance with the position of his Group and his place withinhis Group.

         Section 13. A representative of the Employer or of the Association, designated to the Union in
writing, shall be permitted to inspect the Referral Procedure records at any rime during normal business hours.

        Section 14. A copy of this Referral Procedure shall be posted on the Bulletin Board in the offices of
the Local Union and in the offices of the Employers who are parties to this Agreement.

        Section 15. Apprentices shall be hired in accordance with the apprenriceship provisions of the
 Agreement between the parties.

          Section 16. The Employer shall have the right to select applicants on the out-of-work list without
 regard to chronological order or group status when it is required to meet affirmative action requirements
 regarding minority and female employees. In such circumstances, the. Employer shall be required to provide
 the Business Manager or his designee with a minimum of two working days written notice of such matter. In
        Case
        Case 2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                              Document 1-4
                                       1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page299 of
                                                                   of 56
                                                                      36




the event the Union cannot provide suitable personnel to enable the Employer to satisfy affirmative action
requirements, the Employer shall be permitted to seek employees elsewhere in order to comply with the law.
In such event, employees hired directly by the Employer shall have a status of temporary employees and shall
be Iaid off upon completion of the project for which they were initially hired. A.11 such temporary employees
 shall be required to register at the Union Hall before reporting for work. Far purposes of the notice provision
 set forth herein, Saturdays, Sundays and holidays shall not be counted in the computation of 48 hours.

         Section 17. The Employer shall have the right to recall a former employee who was laid off by him
within thirty {30) calendar days following the layoff upon written notice to the Business Manager. In such
event, the employee may be recalled, notwithstanding the provisions set forth in this Article.

           Section 18. In the event the Union, through its Hiring Hall, is unable to provide sufficient workers to
satisfy an Employer's needs the Employer may, subject to the following conditions, hire temporary employees.
Upon notification from the Business Manager or his designee that the Union cannot fulfill its request for
workmen, the Employer shall provide the Business Manager with a written notice that it will seek to hue
temporary employees from other sources following the passage of forty-eight (48) hours. I£the Union can
fulfill the Employer's needs within. forty-eight (48) hours following receipt of the written notice from the
Employer, the Employer may not hire employees from other sources. If the Employer's needs remain
unfulfilled following the forty-eight (48) hour written notice to the Business Manager, the Employer may hire
employees from any source provided ghat such employees shall be designated temporary and shall be laid off
upon completion of the project for which they were uutiaily hired. All such temporary employees shall be
required to register at the Unian Hall prior to reporting for work. Foz purposes of the notice provision s~ forth
herein, Saturdays, Sundays and holidays shall not be counted in the computation of 48 hours.

         Section 19. This hiring arrangement is subject to modification in the event that it becomes legally
necessary to make such modification based upon binding decisions of the National Labor Relations Board
and/or in the event of the issuance of any binding court decisions relating thereto.
         Section 20. The Union represents that it shall be the sole administrator of the hiring ha11 arrangement
described herein as principal and said Union shall not be construed to act as the agent of the Association or any
Employer in connection therewith. Tn the administration of said hiring hall, the Union shall be liable for such
violations, if any, which may be committed by it in the administration thereof.

            Section 21. All employees on a job, except for apprentices and temporary employees, shall receive
t he full rate of pay for commercial journeymen roofers set forth in the wage exhibits) to this Agreement. The
Union will issue to each employee a card designating the employment category of such employee and the
 employee shall exhibit such card to the Employer upon reporting for work. Temporary employees hired in
 accordance with Article VI Section 16 and Z8, and Article XX~~VIII Section 6 shall receive a rate ofpay equal
'to their demonstrated hours of experience in commercial roofing work in accordance with the hiring provisions
 of this Article.

         Section 22. A Union representative will be in attendance at the Union office every working day until
 9:OQ a.m.

          Section 23. The Union shall give an Employer advance notice no later than 11:00 a.m. on a
 particular day that the Union shall have qualified journeymen available for work on the following day. The
 Union shall also, upon Employer's request, ask such journeymen if they intend to remain on the particular job as
 long as required of them by the Employer and so advise the Employer of each employee's response thereto.

           Section 24. Employees shall notify the Union Hall and their Employer (or its designated
 Representative) before their established start time if they are unable to report for work that day. When
 employees are absent replacements will be sent by the Union. In accordance with the Referral Procedure
 contained in this Article VI, when a replacement is to be sent by the Union, the Employer (desigpee) shall have
 the right to select a specific employee from among the available applicants on the "out-of-work list". In the
 absence of a selection by the Employer (designee), the Union will refer a replacement in accordance with the
       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page30
                                                                10ofof56
                                                                       36




Hiring Hall Procedures. In such instances, the Union will endeavor to refer a replacement with the same wage
and benefit scale as the absent employee. Applicants referred by the ~Jnion as replacements who report to the
jab site and are not put to work by the Employer (designee} shall be entitled to two (2} hours pay (wage and
benefits) for so reporting, unless prevented from working on the job by weather conditions or other conditions
beyond the Employer's control. Replacements accepted for employment shall be paid only from the tune they
report to the job site.

          Section 25. The Union agrees that it will not pull journeymen employees from one Employer and
transfer them to another without the Employer's consent.

        Section 26. No person represented by the Union shall work for any Employer failing to maintain
adequate coverage under the Workers' Compensation Act and the Unemployment Insurance Act, or failing to
make proper contributions and/or filing of reports to the existing Welfare Fund, Pension Fund, Union Fund,
Vacation Fund, Credit Union, Annuity Fund, Political Action and Educational Fund, Roofers Home
Association Fund, RCA Industry Fund, and Roofing Apprenticeship Fund, or otherwise failing to obtain any
bonds or insurance required by this Agreement.

                                              ARTICLE VII
                                       Administration of Agreement by
                                          Joint Conference Board

         Section 1. For the purpose of administering this Agreement, adjusting disputes between the parties
and/or co-parties hereto, and promoting the legitimate n~terests of the composition roofing, damp and
waterproofing industry in general, the Association and the Union shall create and maintain a joint
administration body to be laiown as the Joint Conference Board, consisting of three (3) members of the
Association and three (3) members of the Union.

         Section 2. The Joint Conference Board shall meet upon call at the request of either party hereto, if
and when necessary, for the pwpose of considering matters requiring urgent action or of hearing and adjusting
disputes as herein provided. The Joint Conference Board shall also function as the RCA/Roofers Loca130
Labor/Management Committee which shall meet every six weeks but not less than six times annually.

         Section 3. The powers of the Joint Conference Board in matters other than the adjustment of disputes
as provided in Article VIII shall~be subject to the established policies of the Association aad fihe Union
respecting ratification of the acts of their several agents. AlI decisions of the Board shall require the
concurrence of a majority of the representatives of each of the parties hereto. In the case of a formal ballot, tlae
representarives of each party shall have equal voting strengkh.

          Section 4. In the event either the Employer or the Union or any of its members shall violate any of
 the provisions of this collecrive bargaining agreement, then the party found to be guilty shall be directed by the
 Joint Conference Board to pay damages the Joint Conference Board deems appropriate.

                                                ARTICLE VIII
                                             Adjustment of Disputes

                                                                  -parties shall be resolved in accordance with
          Any dispute or disagreement arising between parties or co
 the following grievance/arbitration procedures:

        Section 1. Definitions
        (a) "Employee" is any employee performing work for an Employer within the coverage of this
 Agreement, whether or not such employee is a member of the Union.
        (b} "Grievance" is any dispute between an. employee and his Employer, or between the Union and an
 Employer or the Association.
        (c) "Grievant' is the employee filing a grievance.

                                                         ~0
       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page31
                                                                11ofof56
                                                                       36




         (d) "Grieving Party" is the party (the Union, an Employer, or the Association) pursuing a grievance.
         (e) "Days" unless otherwise noted, means calendar days.

          Section 2. Procedure
          (a) Informal Step: Whenever any employee has a grievance, he may discuss the grievance orally
with a representative of the Employer. The employee may, if he so desires, also orally inform the steward, if
there is one, of hip grievance, in which case the steward shall discuss the grievance with a representative of the
Employer. This informal step is not mandatory and failure ofan employee to discuss his grievance orally with
his Employer or steward sha11 not be grounds for denial of the grievance.
         In the event an employee or steward discusses a grievance with an Employer's representative, the
Employer's representative shall attempt to adjust the~grievance. If the employee elects to have the steward
discuss the grievance with the Employer's representative, the Employer shall not discuss fihe grievance directly
with the employee unless the e~iployee expressly requests that it do so.

          (b) Step Oae: If the employee decides not to process a grievance through the Informal Step, or zf
the grievance is 'not resolved at the Informal Step, the employee shall inform the Union of his grievance in
writing within ten (10) days ofthe date on which the conduct being grieved occurred. The employee may use
the form described in Section 4 for this purpose, but it shall be sufficient if the employee writes his grievance in
any manner. The written grievance submitted by the employee shall contain the date the grievance is
submitted to the Union, the employee's name, the name of the Employer against which the grievance is being
submitted, and the conduct which is the subject of the grievance.
          The Union officer, business agent or representative who receives the grievance from the employee
sha11, within five (5~ days of receipt of the grievance, note the date the grievance is received upon the face of the
grievance, initial the grievance, and give or mail a copy of the dated and initia.Ied grievance to the employee.
          The Union, an Employer, or the Association may initiate its awn grievance at this step, and shall
follow the procedures set forth below.
           Within fifteen {15) days of the date on which the conduct being grieved occurred, the Grieving Party
shall submit the grievance in writing to the party whose conduct is being grieved... The Grieving Party shall
 submit the written grievance on a form which the Union shall produce consistent with the requirements set forth
below in Section 4. The Union shall retain a copy of alI written grievances and, when the grievance has been
 filed by an employee, shall give a copy to the grievant.
           Within seven (7) days ofthe submission ofthe grievance to the party whose conduct is being grieved,
 that party shall respond to the grievance in the space provided on the grievance form and an attached sheet, if
necessary. When the grievance has been filed by an employee, the Union shall within five (5) days of the
response to the grievance, give or magi the grievant a copy of the Employer's response. If no response is
 submitted to the Grieving Party within this time, the grievance shall be deemed finally granted.

           (c) Step Two: .If the grievance is denied at Step One the Grieving Party may submit a grievance to
the 3oint Conference Board within ten (I0) days of receipt of the denial response. Tf the grievance is not
submitted to the Joint Conference Board within this time period, the grievance shall be deemed to be finally
denied. Where the grievance was iniriated by an employee, fihe Union shall inform the grievant in writing why
the grievance was not submitted to the Joint Conference Board.
           The Joint Conference Board shall meet monthly when there are grievances which have been submitted
to be heard by the Joint Conference Board, and shall hear presentaxions by the Union and the Employers and the
Association involved on all grievances which have been denied at the First Step of the grievance procedure
during the monthly,period preceding the meeting.
           The Joint Conference Board shall consist of three (3) representatives of the Union and three (3)
representatives of the Association. Two (2) of the Union representarives and two (2) of the Association
representatives must concur for the Joint Conference Board to issue a decision. The Joint Conference Board
 shall issue its decision to each grievance within fifteen (15) business days of the presentation of the grievance to
 the Joint Conference Board. The decision issued by the Joint Conference Board shall be binding on the parties
 to the grievance.



                                                          11
       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page32
                                                                12ofof56
                                                                       36




          (d} Arbitration. If the Joint Conference Board fails to resolve the grievance, a grievance relating to
the interpretation or application of this Agreement may be submitted to arbitration. .Grievances not relating to
the interpretation or application of this Agreement are not subject to arbitration.
          The Grieving Party may submit the grievance to arbitration within fifteen (15) days of the Joint
Conference Board's decision. .Arbitration shall be conducted under the auspices of, and in accordance with the
rules o~ the American Arbitration Association.
          The cost of the azbitration will be shared equally by the parties to the grievance. The decision of the
arbitrator shall be final and binding on the Employer or the Association and the Union. If the Union does not
submit an employee grievance to arbitration, the Union shall inform the grievant in writing of its reasons for not
arbitrating the grievance.

        Section 3. Records
        The U~aion sha11maintain records of all grievances filed under this Agreement, including copies of all
grievances, all responses submitted by Employers, and all other correspondence and documents relating to
grievances, including minutes o~hearings, before the Joint Conference Boazd. These records shall be
maintained in separate files for each individual grievance and each grievance shall be assigned a separate file
number.

         Section 4. Forms
         The Union shall produce a form for the submission of the grievances at Step One. The form
produced by the Union shall provide for the grievant's name, the grievant's Employer, the name of the Grieving
Party, the date the alleged grievable conduct occurred, the date the grievance was filed with the Union (where
applicable), and a description of the conduct being grieved. The form shall also provide space for the
response. The form produced by the Union shall be agreed upon by the Association.

         Sectioa 5. Location of Grievance Meetings
        No step in the grievance procedure, no meeting of the Joint Conference Board and no arbitration
hearing shall take place on any property owned, occupied or controlled by the Union or any affiliated entity.

          Section 6. No Strike Clause
          Except as otherwise set forth below, the Union shall not engage in any strike or any work stoppage
during the term of this Agreement and the Employer shall not engage in any lockout of employees covered by
this Agreement. It is expressly recognized that the parties have set forth, in the provisions of this Agreement,
exceptions to this provision that permit the Union to withhold the work of employees performing work for an
Employer in the following circumstances
          (a)       This provision shall not apply in circumstances where the Union withdraws the services of its
members with respect to anEmployer that is delinquent in its contxibutions to any Union fringe benefit fund or
the Union;
          (b)       The Union and employees covered by this Agreement shall not be required to cross any
primary picket line established by any bona fide labor organization, and/or the Union party to this Agreement
 shall have the right to withdraw employees covered by tYiis Agreement whenever the Employer party to this
 Agreement is involved in a primazy labor dispute with any bona fide labor organization.
          (c)       The Union max, zn accordance with this Agreement and past practice, pull workers from a
 job for picket line duty elsewhere.

                                                 ARTICLE IX
                                                 Hoars of Work

           Section 1. Eight (8) consecutive hours, between 5:00 am: and 4:30 p.m., exclusive of onehalf E'/2)
 hour for lunch at approximately 12:00 noon, shall constitute the basic working day.

         Section 2. Five (5} eight-hour days, excluding Saturday and Sunday, shall constitute the basic
 working week.


                                                         12
       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page33
                                                                13ofof56
                                                                       36




         S€ction 3. New Year's Day, Memorial Day, Fourth of July, Labor Day, Thanksgiving.Day, and
Christmas Day shall be observed as legal holidays; provided, however, that should any of such holidays fall on
a Sunday, the following Monday shall be observed as a holiday.
         (a) No work will be performed on the aforesaid holidays except in cases of emergency and with the
permission of the Business Representative. Tune and one-half shall be paid for all such work.
         (b) Each Employer shall deduct from the wages of each employee other than an apprentice for an
account in the Vacation Fund provided in this Agreement the amount of ten cents ($_ 10) per hour worked to be
escrowed for and paid to each such employee. (This deduction shall be in addition to the $1.10 hourly
deduction for the Vacation Fund). On Election Day inNovember employees shall be paid by the Vacation Fund
the amount of their accumulated contribution at $0.10 per hour.
         (c) A holiday will also be established in memory of John McCullough, former Business Manager of
the Union, which shall be designated annually by the RCA and the Union. The sum often cents ($_ 10) per
hour worked shall be deducted from the wages of each employee other than an apprentice and transmitted to the
Vacation Fund provided in this Agreement, under which a separate accourrt for this purpose shall be
maintained.

          Section 4. Any and all work performed within the basic working day and week shall be lmown as
straight-time work. A,ny and all other work shall be known as overtone work, except as otherwise provided in
Article X_

         Section 5. There sha11 be no work on Saturdays, Sundays or any other of the holidays specified in
Section 3 of this Article, except in case of a bona fide emergency, nor unril the Business Representative of the
Union has satisfied himself that the emergency is a bona fide one and has authorized the work to proceed.
Except as specified in Article XVIII Section 2, such work shall be performed only by journeymen roofers
unless otherwise approved by the Union's principal office.

          Section 6_ Employees shall be on the job, clothes changed, ready to work at the designated start time
and shall continue working until fifteen minutes prior to the designated quit time, exclusive of one-half (1/~ }
hour fox lunch. Employees shall secure and protect equipment and materials on the job and change clothing
during the last fifteen minutes of the basic working day and shall not leave the roofing site prior to the end of the
work day. Any employee not adhering to this rule may be penalized by a pay deduction or immediate
dismissal for any time lost after the designated start time or prior to the end of the work day. No materials shall
be used on a job during the last fifteen minutes of the work day.

          Section 7. From May 1 to October 1 an early startup shall be permitted at the option of the
 employees in the crew, subject to the Employer's approval, which approval shall not be unreasonably withheld.
 This option shall not apply to the first day that a job starts.

          Section 8. Employees shall also receive a holiday on the last working day before Christmas and
 shall receive four (4) hours pay ,(wage and fringe benefits) for such day.

                                                   ARTICLE X
                                                   Wage Rates

           Section 1. Any and all commercial roofing and commercial reroofing work covered by this
 Agreement shall be performed by commercial journeymen roofers and commercial apprentices. Other
 classificarions of workmen, except temporary employees as provided for in Article VI Section 16 and 18 and
 Article XXXVIII Section 6, aze strictly prohibited. The minimum hourly wage rate for all commercial
 journeymen roofers and commercial roofer apprentices covered by this Agreement when employed to perform
 any work within the jurisdiction of this Agreement shall be set forth in Exhibit "A".
           {a)      The base rate for apprentices is calculated as a perceirtage of the journeyman's base rate.
 The appropriate percentage for each apprentice period shall be as set forth inExhibit "A". (Refer to wage
 schedule for current rates).


                                                          13
       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page34
                                                                14ofof56
                                                                       36




         (b)      The base rate for working foremen shall be Two Dollars ($2.00) per ho~.u~ more than the
journeyman's rate for a crew of five (5) men or less and Two Dollars and Fifty Cents ($2.50) more than the
journeyman's rate for a crew of six (6j men or more.
         (c)      The basic rate for moppers and operators of felt laying machines shall be Fifty Cents ($.50)
per hour more than the journeyman's rate at all tunes.
         (d)      A premium rate of Fifty Cents ($.50) per hour above the regular scale shall be paid to alI
journeymen and foremen {not apprentices) for roofing work (this requirement shall not apply to workmen
performing duties other than the application of roofing materials) performed on any new construction job on
those days on which a felt laying machine or slag dispenser machine is used regazdless of whether the same are
manually operated or motor driven. This requirement shall not be applicable on publicly funded new
construction projects or on projects on which relief has been granted. This Section shall not permit the lase of
machinery which is otherwise prohibited in Article XII.

         Section 2. Overtime work shall be paid for at one and one-half times the basic rate of wages.

         Section 3. Overtime work performed before the designated start time of any working day included
within the basic working week, by employees assigned to tend kettle shall be paid for at the rate of one and
one-half times the basic rate of wages. Any employee who is assigned to tend kettle and is called in early for
purposes of light up shall be guaranteed at least one (1) hour of light up time at this premium rate. The
Employer shall have the privilege of requesting an employee to take an early lunch period so that he can tend
kettle during the normal lunch period..
         (a) Should as employee be assigned to tend kettle during the normal Iunch period and no
arrangements are made for him to receive an early lunch, he shall be paid one and one-half times his basic rate
of wages far the lunch period. Both the foreman and the kettleman shall be jointly responsible for checking
with one another to see if the kettle is to be operating during the normal lunch period and, if so, who shall be the
kettleman's replacement.

         Section 4. Where an entire crew starts work before the designated start time, as in the case of
spudoff, tear-ofd or other special conditions as in Article IX ,Section 7 (except extra shift work), the kettleman
shall receive the same rate of pay as the rest of the crew for all time worked by him concurrently with the rest of
the crew.

         Section 5. In the event that any employee is required to report to work prior to the designated start
time or~to remain after the designated quit time for the purpose of loading or unloading material, he shall be
paid time and one-half for the hours worked. Employees may be required to report at the Employer's yard or
shop for orders.

          Section 6. All journeymen employees who are engaged as moppers for at least two (2) hours during
 the course of the working day shall receive an additional Fifty Cents ($.50) per hour for that day.

                                                ARTICLE XI
                                           Method of~Wage Payment

          Section 1. Wages shall be paid weekly on the job at or before quitting time of the regular payday.

          Section 2. The Employer shall make payment of wages by check. The workweek shall end at the
 designated quit time on Tuesday and all employees are to be paid for the week on Friday. When weather on a
 Friday is inclement, employees shall be entitled to be paid at the office of their Employer not later than 11:dQ
 a.m. on such day or wages for employees may be sent to, and received by, the Union no later than 2:00 p.m. of
 said day if the EmpIoyer's office is not located in the Union's jurisdiction. In either case, however, the
 Employer must provide each employee with a retainable, itemized check stub which v~ill include the employing
 company's name, the employee's Social Security number, date, and itemized hours worked by the employee.



                                                          14
       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page35
                                                                15ofof56
                                                                       36




         Section 3. Employees discharged or laid off for any reason shall be paid in full by check at the time
of discharge or layoff if so demanded, and subject to the provisions of Section 5 of this Article. Any failure to
pay employees in accordance with this Section shall result in the employees being entitled to be paid for any
waiting time. This obligation shall not apply to replacements, which shall be paid at the end of the pay period.

         Section 4.Employees quitting jobs of their own. accord maybe required to wait until the following
regular payday for their pay, at the option of the Employer.

        Section 5. Employees discharged for improper conduct on their own.part may be required to go to
the Employer's office or yard for their pay at the option of the Employer; the same to be ready for them, upon
demand, within twenty-four (24) hours.

                                                ARTICLE XII
                                        Use of Materials &Machinery

          Section 1. There shall be no restrictions against the use of any materials raw or manufactured, except
prison-made materials, nor restrictions against the use of machinery or tools, whether motor driven or hand
operated except as herein stated;
          (a) All machinery and tools sha11 be operated in conformity with requirements set forth in Federal,
State or local safety and health regulations, and inconformity with manufacturer's specificarions and directives.
          (b) There shall be no motorized machinery carrying hot on the roof.
          (c) Whenever the hand operated felt laying machinery is used and regardless of the purpose for
which it is being used, there shall be a hot carrier in attendance at all times. One employee shall be assigned to
each hot buggy when in use. Notwithstanding anything herein to the contrary, the hot buggy operator may
servzce more than one (1) location on a roof or more than one piece of equipment on a roof.
          (d) Whenever the hand operated felt laying machine is being used for laying felt there shall be a
separate three (3) employee crew, aside from the regular crew, consisting of the operator, the hot buggy
operator and the employee to set the felt in attendance at all times. When the machine is not in use employees
shau perform other duties required of them. If an entire crew does not report for work, and the Union is unable
to supply replacements, then employees can be used in any capacity provided that the shop steward or the
Union is notified within twenty-four (24} hours of the name of the employee who did not report and the job to
which he failed to report. Further, when slag is being transferred from a truck to a conveyor by use of chute
(that is, when no shoveling is required) only one (1) employee shall be required.
          (e) Whenever power vacuum machin.e(s) are being used to remove slag from a roof there shall be a
 crew of one (1) journeymen roofer and one (1) apprentice roofer employed on each machine and they shall
perform any work directed by the Employer which is related to the operation of the power vacuum. Under no
 circumstances shall the number of apprentices exceed the number of journeymen on any vacuum machine in
use. When the machine is not in use, the roofers shall perform other duties required of them.
           (fl Commercial journeymen roofers shall operate all machinery connected with loading, unloading,
 application, removal and cleanup of any and all roofing and waterproofuig systems. This requirement shall
 not apply to any operation of a daily rented crane or boom truck.
           (~ Wheaever tankers with automatic temperature controls are being utilized, one commercial roofer
 shall be assigned as an on the ground attendant for a minimum of four (4) hours per day when the roofing crew
 is working. Whenever a roofing crew has not worked at the site where such a tanker is being utilized for two
 consecutive days or more, the assigned attendant shall be guaranteed one (1) hour of light-up time at time and
  one-half the basic rate of wages on the first day the roofing crew returns to work at that site.

          Section 2. Roofers shall handle all roofing materials on the job, regardless of whether the same have
 been purchased by the roofing contractor ox the general contractor. It shall be the responsibility of the roofers
 to move, load or unload on the job site all roofing materials and/or roofing equipment except for an occasional
 pieces) of equipment delivered to, or received from, the job site before the job begins or after it ends. There
 shall be a minimum five (5) roofer crew on loading and unloading of all jobs, provided however, that the
 loading and unloading of small amour#s of equipment and material on jobs where not -more than one standard


                                                         15
i

           Case
            Case2:19-cv-00025-JD
                 2:19-cv-00025-JD Document
                                   Document1-4
                                            1 Filed
                                               Filed01/03/19
                                                     01/03/19 Page
                                                               Page36
                                                                    16ofof56
                                                                           36




    sized truck of equipment and one standard sized truck of material are involved may be performed by a
    minimum three (3) roofer crew. No employees shall work under a hoist while working off a truck.

             Section 3.    Rolls are not to exceed 4,000 square feet in area.

                                                    ARTICLE XIII
                                                   Use of Employees


              Section 1. The Employer shall have the right to place and use employees in any capacity he may see
    fit, including the selection of working foremen, provided:
              (a) That he,shall adhere to the wage rates herein prescribed for the class of work in question.
              (b) There sha11be no less than two (2) roofers on any roofing work, including spraying, performed in
    Philadelphia or in the territory under the jurisdiction of Local Union No. 30, except on repair work where only
    coldmaterial is used and except spraying work where it can be effectively handled by one employee with other
    than motor operated air compressors.

             Section 2. A working foreman from Loca130 shall be required on all jobs. He shall be selected by
    and be at all times the Employer's representative on the job and shall maintain discipline, carry out the orders of
    the Employer and see that all employees working under him do likewise. He shall also -have the authority to
    remove employees from the site who disobey his instnictions.

            Section. 3. There will be a kettleman in attendance of the kettle at all times, as long as hot material is
    being used or heated.

               Section 4. On any hot jobs where asphalt is pumped to the roof, a mvumum five (5} man crew must
    ~be utilized. The fve (5) man crew shall consist.of a kettleman, a roll man, a felt setter, a hot carrier and a
     mopper.

               Section 5. When, at the option of the Employer, two (2) employees are assigned to a single service
    truck, it shall be permissible for a crew of one (1}journeyman Hoofer to one (1}apprentice roofer to be used on
    the service truck. Under no circumstances shall the number of apprentices exceed the number of journeymen on
    a service truck.

                                                   ARTICLE XIV
                                                 Limitations on Work

            Section 1. No limitations shall be placed upon the amount of work which any employee shall
    perform during the working day; nor shall any rules, customs or practices be permitted which limit production
    or unnecessarily increase the tune to do the work.

                                                    ARTICLE XV
                                             Reporting, Reporting Pay and
                                              Early Completion of Jobs

            Section 1. Employees referred for work shall be paid for all waiting time due to delays occasioned
    by the Employer.

             Section 2. Employees instructed by the Employer or his authorized agent to report on the job and not
    put to work the -same day shall be allowed two (2} hours' time for so reporting, unless prevented from working
    by weather conditions or other conditions beyond the Employer's control.

              Section 3. Employees instructed by the Employer or his authorized agent to report at the Employer's
     yard or shop and not put to work the same day shall be allowed two (2) hours' time for so reporting, provided

                                                             16
                                                                                         i

       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page37
                                                                17ofof56
                                                                       36




that this shall nat apply where the employees report voluntarily or as a matter of routine, or where the nature of
the order or the circwnstances under which it is given are such that it might reasonably be interpreted. as subject
to weather conditions.

         Section 4. Any employee who fails to report for work without due and tunely notice to his Employer
or this Union shall be reported to Local Union No. 30. Employers must notify employees the day previous in
the case ofnon-employment.

         Section 5. Except as provided in Article VI Section 24 with respect to replacements, all employees
who report for work and who finish fihe job prior to the normal quitting time and who are not transferred to
another job on that day at the Employer's option shall be paid for eight (8) hours.

         Section 6. An employee shall notify his Employer and the Union Hall before the designated start
time if he is unable to report for work on that particular day. In cases of lost time or siclrness, employees
should notify the shop before returning to work so that a job will not be overmanned.

          Section 7. Whenever a job is completed prior to the norn~al. quitting time, employees shall not leave
the job site before loading the trucks with materials and other equipment to be returned to the Yazd. In the
event that there is no loading of trucks which is required, the employees shall nonetheless notify the Employer
before leaving the job site prior to the normal quitting time.

          Section S. The Employers agree that all employees shall be advised prior to quitting time, when such
notification is practical, of the job to which they are to report on the following day.

          Section 9. On those job sites where there is a guard on the gate and the employees are required to
sign in at the gate, it sha11not be necessary for the employees to be on the roof itself at the start of the day, but
it shall be sufficient and satisfactory if the employees are within the job site itself at the starting time and
proceed to the roof as soon as possible.

        Section 10. All employees reporting to the job shall be identified with ID cazds as apprentices or
journeyraen prior to starting work

          Section 11. All jobs must be called off by reason of inclement weather on the job site.

                                                 ARTICLE XVI
                                             Tools, Clothing, Safety
                                            and Personal Convenience

         Section 1. -Employees shall furnish their own hammer or hatchet, txowel, nail apron, felt laufe,
insularion laufe, standard-length tape and scissors. All other tools and equipment shall be famished by the
Employer, including foul weather gear in inclement weather, rubber boots on waterproofing work when
necessary, aad provided that employees regularly employed as kettle tenders shall be permitted. to carry such
 e ra small tools as are essential to their particular work.

         Section 2. The foreman shall report to the Employer and the steward to the Union, any accident
 which nay occur on the job. This report must be in writing. Any employee injured on the job shall
 immediately report such injury to the foreman.

           Section 3. The Employer agrees to provide disposable cups, fast aid kits and sanitary water
 containers on all jobs, with the understanding that the employees on the job shall.be responsible for their care
 and maintenance.
           Section 4. A Safety Committee shall be established consisting of two (2) representatives on behalf o f
 the Employers and two (2) Union representatives. The'Safety Committee sha11 meet periodically to establish
 rules, regulations and recommendations for improving safety conditions on the job.

                                                          17
       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page38
                                                                18ofof56
                                                                       36




        Section 5. One employee on each job, other than the mop man, shall be permitted to get
non-alcoholic refreshments for the employees on the job once a day, before lunch break. Upon delivery of such
refreshments to the work crew, the employees shall be permitted a fifteen (YS) minute work break in order to
consume such refreshments.

       Section 6. All hazardous or man-sized openings on a roof sha11be covered securely and safely before
any Employer or employee covered by this Agreement begins work on a job.

         Section 7. Ladders, if unsafe, may be condemned by Union Business Agents and their use
prohibited. Aluminum ladders wi11 not be used on job sites under any circumstances.

         Section S. Each Employer shall comply with all applicable federal, state and local safety laws or
other applicable safety standards.

       Section 9. ~Loca.130 safety regulations shall supersede those of any other local union when Local 30
members are used on a job site outside Loca130's geographic area.

         Section 10. In the event single-ply system roofing is used, t~lie Employer must provide rubber gloves,
respirators, goggles arui such other safety and health devices as shall be approprZate.

           Section 11. In the event the Union determines that a job is unsafe, and the condition is not
immediately remedied, the Union shall have the right to stop the job until the condition is cured. After the first
day, the. failure of an Employer to comply with the requirements of Sections 6 and 7 shall result in payment of
all Lost wages and benefits as determined by the Local Union.

          Section 12. If an employee is seriously injured on the job, the foreman. may assign an employee to
take the injured worker to obtain medical treatment.

                                                ARTICLE XVII
                                                   Layoffs

         Section 1. The Employer shall notify the Union Business Office as eaxly as possible the day that
employees are to be laid off to facilitate their re-employment. wages owed to employees, including pay for
waiting time after the completion of eight (8) hours of work, must be paid at the. time of the layoff, except for
replacements that will be paid at the end of the pay period.

                                               ARTICLE XVTII
                                               Apprentice Ratios

           ection 1. Apprentices shall be employed on commercial new and re-roofing work at a ratio of three
 (3) journeymen to one (1) apprentice.

          Section 2. Beginning June 1st through. and including October 31st, apprentices shall be permitted to
 work on  Saturdays, Sundays andlor holidays with the crew to which they are regularly assigned. Except as
 specified above, no apprentice shall work on Saturday, Sunday or any holiday without the approval of the
 Business Representative.

          Section 3. On publicly funded non-residential new and reroofing projects, the Union agrees to
 pernut the following apprentice ratios: one (1) apprentice shall be permitted to two (2) journeymen and two (2)
 apprentices to four (4) journey~ien. On such projec{s only, the apprentice to journeyman ratio shall continue
 as follows: three (3) apprentices to six (6) journeymen, four (4) apprentices to eight (8). journeymen, five (5)
 apprentices to ten (10) journeymen, six (6) apprentices to twelve (12) journeymen.


                                                         18
       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page39
                                                                19ofof56
                                                                       36




                                                 ARTICLE XIX
                                                  Apprentice

          Section 1. Apprentices shall be employed under the terms of the Roofers Loca130 Joint
Apprenticeship Committee's "Apprenticeship Standards for Roofers" which are made a part of this Agreement
as if reproduced herein. Said Standards and the rules and regulations established by the Joint Apprenticeship
Committee shall be binding upon the parties hereto.

          Section 2. There shall be a pool of first period apprentices available for hue at all times during the
year, in accordance with the application procedure developed by the Loca130 Joint Apprenticeship Committee.

                                                 ARTICLE XX
                                                Union Visitation

          Section 1. The Union shall not interfere with employees during working hours, except that the
official Business Representative of the Union may consult with the steward or foreman on the job when
necessary.

          Section 2. The Employer agrees to recognize and deal with such representatives of the Union in his
shop at reasonable business hours. The Employer further agrees to hereafter permit duly accredited
representatives of the Union to visit the shop and offices at any reasonable time during working hours to
inspect, for the purpose of auditing, the list of employees, payroll records and time cards in order to determine
if the shop is being conducted in accordance with the terms of this Agreement; said right of inspection of
recordsshall be effective only as of the commencement date of this Agreement.

       Section 3. The Union will make every reasonable effort, where practical, to avoid inconvenience to
any Employer when pulling employees from the shop for picket duty.

                                                  ARTICLE XXI
                                                    Stewards

          Section 1. The Union shall have the right to appoint one steward at each shop. The steward at each
shop shall have super seniority (i.e., the last to be Iaid off and the first to be recalled). No shop steward shall be
laid off so long as the Employer retains more than one established foreman on active employment.

        Section 2. The Union agrees, from time to time, to supply the Association with a current list of all
shop stewards.

         Section 3. The Union shall have the right to appoint an additional temporary steward in any shop
where it deems such appointment necessary, but such shop steward shall not enjoy super seniority.

         Section 4. The second employee to be employed at each shop will be the shop steward.
         Section 5. The Union will hold monthly steward safety meetings and each Employer will permit the
 steward at its shop to attend such meetings. The steward shall be paid his regular rate of pay for such
 attendance, not to exceed four (4) hours pay.

                                               ARTICLE XXII
                                       Traveling Time/Traveling Expense

         - Section 1. Subj ect to the reporting pay provisions of Article XV, employees referred for work on the
 same day will be paid from the time they report for work on the job, plus the daily travel expense allowance for
 jobs that are 75 mikes or less from the Employer's shop.



                                                          19
          ..                                                        ~               -




       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page40
                                                                20ofof56
                                                                       36




         ' Section 2. If an employee quits after working an hour or two due to a personal reason, he shall not be
paid traveling for a full day. He shall be paid for one-half of a full day's traveling time, except when he is fired.


                                                ARTICLE XXIII
                                               Out-Of-Town Work

          Section 1. The parties to this Agreement recognize that the nature of the working conditions in the
roofing industry are such that journeymen are frequently unable to work sufficient hours within the jurisdicrion
of Loca130 as covered by tbis contract to enable them #o retain eligibility for health and welfare coverage and
accrue pension credit. As a result of this situation, tlae Employers hereby agree that when performing work
outside ofthe jurisdiction ofLocal 34 of this contract, fifty-percent (50°fo) ofeach Employer's journeymen shall
nonetheless be comprised of journeymen who normally"and regularly work far the said Employer or other
Employers party to this contract within the jurisdiction of Loca130 and this Agreement. The Employer shall,
in such circumstances, continue #o pay contributions to the Health and Welfare Fund, Annuity Fund, Pension
Fund and alI other applicable Funds and make deductions for the Vacation Fund (including the Credit Union)
anal the Union Fund in accordance with Article XXVTI and Article XXX. The remainder of the Employer's
work force in such situations when working beyond the jurisdiction of Local 30 and this Agreement maybe
composed of employees who normally and regularly work for Employers having collective bargaining
agreements with the local roofers union within whose jurisdiction the work is then being performed. The work
rules of the local union in whose jurisdiction jobs outside the coverage of this agreement are located, however,
 shall be used on such jobs.

         The provisions of the foregoing Section shall not apply where:
         (a) Sufficient qualified employees are not available within the jurisdiction of Loca130, or
         (b) Where the Employers are required to pay Health &Welfare Fund and Pension Fund contributions
and make the deductions for the Vacation Fund (including the Credit Union) for Loca130 employees to the
local union having jurisdiction in that area where the work is being performed.

          If an Employer that is signatory to a collective bargaining agreement with another local roofers union
performs work within the jurisdiction of Roofers Local 30 and this Agreement with employees who are from
the Employer's home Local and pays those employees the higher of the two wage rates and pays all
contributions owed for those employees into its Home Local's funds and the total wage and fringe benefit paid
is below the rate specified under this Agreement, fifty percent (50%) of the difference between the two rates
 shall be paid to the Loca130 Combined Pension anal the other fifty percent (50%) shall be paid to the Local 34
Combined Health &Welfare Fund.

           Section 2. A11 jobs mare than 75 nviies from the Employer's shop shall be deemed Board Jobs. Board
 shall be paid at the rate of $35.00 per day when the employee is available for work on the job and, if the job
 extends over a weekend, the Employer is to pay the employee's Board for Saturday and Sunday. On such jobs
 allnecessary transportation and txavel expenses shall be paid to the job at the start and, for the return trip, at the
 completion of the job. Transportation and (ravel expenses created by extra trips to and from such jobs, when
 ordered by the Employer, shall be paid by the Employer when incurred. Employees working on Board Jobs
 shall not be entitled to the daily travel expense allowance called for in Section 4 of this Article.

           Section 3. All travel time during the regular working day and the regular working week (prescribed
 in Article IX, Sections 1 and 2) shall be paid for at the employee's regular rate of wages.

         Section 4. On all jobs seventy-five (75) miles or less from the Employer's shop at which the
 employee is employed, employees shall receive a daily travel expense allowance for ordinary and necessary
 expenses incurred, or reasonably expected to be incurred, in the business of the Employer. On alI such jobs
 employees shall be paid, in addition to wages, an allowance of $8.00 per day for travel expenses for each day
 employed.


                                                           20
           Case
            Case2:19-cv-00025-JD
                 2:19-cv-00025-JD Document
                                   Document1-4
                                            1 Filed
                                               Filed01/03/19
                                                     01/03/19 Page
                                                               Page41
                                                                    21ofof56
                                                                           36




              Section 5. .Employers must notify Local Union No. 3d before sending employees out of the
    jurisdiction of this Agreement.

            Section 6. No time shall be lost on Board Jobs aside from that lost by weather conditions, or
    unavoidable accidents which prevent the carrying on of the work.

             Section 7. All employees shall be required to contact the Employer prior to leaving for the job in the
    event of questionable weather. No work shall be permitted on any job in inclement weather in the absence of
    the foreman without the employees first contacting the Employer at a designated telephone number to be
    supplied by the Employer.

                                                   ARTICLE XXIV
                                                 Job Incurred Injuries

             Section 1. A.n employee hurt an the job shaIl be paid his full wages for the remainder of the day,
    provided that his injury requires hospital treatment and he is unable to return to work on the same day because
    of such injury. The foreman shall report to the Employer and the steward to the Union any accident which may
    occur on the job. Any employee injured on the job shall immediately report such injury to the foreman.

             Section 2. Every employee injured on the job that requires hospitalization shall be guaranteed a
    semi-private room and duly qualified physician at the Employer's expense, provided that the same is available
u   in the hospital.

             Sec ion 3.. .Each Employer who is not a part of the collective bargaining group or does not have a
    priacipai place of business located within the jurisdiction of the Local Union party hereto shall guarantee
    proper payment to all employees of such sums of money to which they may be entitled under the applicable
    Workers Compensation Statute and such Employers do further guarantee that such payments will be made as
    soon as xhey become due and owing.

             Section 4. Each Employer shall pay Workers' Compensation to an injured employee if he has not
    received his check from the insw~ance carrier involved within two (2) weeks from the date of his injury. The
    account of the employee in the Vacation Fund established under Article XXVII of this Agreement shall
    guarantee reimbursement to the Employer of any sums so advanced. Once such checks are sent to the
    employee, they will be assigned to his Employer until the amount such Employer has advanced his been
    reimbursed in full.
             (a) Where an injury is questioned as to coverage for Workers' Compensation, the obligation
    hereunder shall not apply.
             (b) The Employer shall provide the Union with a copy of any and all insurance claim forms within
    forty-eight (48) hours of the accident or injury.

                                                    ARTICLE XXV
                                                     Welfare Fund

              Contributions under the wage exhibits) to this Agreement shall be made to the Roofers Local 3d
     Health aad Welfare Fund. Said contributions shall be used exclusively to provide health and welfare benefits
     (exclusive of unemployment compensation benefits) to eligible employees and their families in such form and
     amount as the Trustees of the Welfare Fund may determine in conformity with the existing Agreement and
     Declaration of Trust.

               A copy of the existing Agreement and Declaration of Trust, together with amendments thereto, shall
     be attached to the original of this Agreement and shall then be considered a part of this Agreement as if set forth
     herein at length. The payment by the Employers to the Welfare Fund shall be made monthly on or before a date
     and in a manner and form that shall be prescribed by the Trustees requiring such information as is required
     therein.

                                                             21
           Case
            Case2:19-cv-00025-JD
                 2:19-cv-00025-JD Document
                                   Document1-4
                                            1 Filed
                                               Filed01/03/19
                                                     01/03/19 Page
                                                               Page42
                                                                    22ofof56
                                                                           36




           By its signature to this Agreement, the Employer agrees to adopt and be bound by the existing
    Agreement and Declaration of Trust, together with amendments thereto, establishing the Welfare Fund.

                                                  ARTICLE XXVI
                                                   Pension Fund

            Contributions shall be made under the wage exhibits) to this Agreement to the Roofers Loca130
    Pension Fund. Said contributions shall be used exclusively to provide pensions fax eligible employees in such
    form and amount as the Trustees of the Pension Fund may determine inconformity with the existing
    Agreement and Declaration of Trust.

              A copy of said Agreement and Declaration of Trust, together wzth amendments thereto, shall be
    attached to the original of this Agreement and shall then be considered a part of this Agreement as if set forth
    herein at length. The payment by the Employers to the Pension Fund shall be made monthly on or before a
    date and in a manner and form that shall be prescribed by the Trustees requiring such information as is required
    therein.

            By its signature to this Agreement, the Employer agrees to adopt and be bound by the existing
    A greement and Declaration of Trust, together with amendments thereto, establishing the Pension Fund.

                                                  ARTICLE XXVII
                                                   Vacation Fund

`   ~        Pursuant to the established Vacation Fund, all Employers will deduct the amounts set forth in the wage
    exhibits) to this Agreement for each hour worked or paid for from the wages of each employee and submit the
    same to the Administrator of the Vacation Fund, along with t ie appropriate reporting forms and pursuant to
    such other rules and regulations as maybe issued by the Trustees of the Vacation Fund. In addition, all
    Employers shall deduct amounts designated by the Union and/or employee for the Credit Union, and such
    amounts shall be transmitted to the Administrator of the Vacation Fund, along with Vacation Fund
    contributions. The Administrator of the Vacation Fund shall be responsible for transmitting Credit Union
    amounts to the proper entity.

             . The Agreement and Declaration of Trust aze incorporated herein by reference and shall be binding on
    all parties hereto.

            No more than ten percent (10%) of the journeymen roofers in any shop shall be permitted to take their
    vacation at the same time.

              Apprentices shall not be subject to contributions to this Fund for hours worked.

            By its signature to this Agreement, the Employer agrees to adopt and be bound by the eacisting
     Agreement and Declaration of Trust, together with amendments thereto, establishing the Vacation Fund.

                                                  ARTICLE XXVI~I
                                                    Annuity Fund

               Section 1. There shall be established a Roofers Local 30 Annuity Fund to be jointly administered by
     Trustees appointed by the parties for the exclusive purpose of providing exclusive annuities for the eligible
     employees in such form and amount as the Trustees may determine in conformity with the Agreement and
     Declaration of T rust to be created by the parties. Contributions shall be made under the wage exhibits to this
     Agreement to the Roofers Loca130 Annuity Fund.
     A copy of said Agreement and Declaration of Trust, together with amendments thereto, if any, sha11be attached
     to the original of this Agreement as if set forth herein at leng#h. The payment by the Employers to the Annuity

                                                            22
..   ..             ..;    ~     -                                          _




                  Case
                   Case2:19-cv-00025-JD
                        2:19-cv-00025-JD Document
                                          Document1-4
                                                   1 Filed
                                                      Filed01/03/19
                                                            01/03/19 Page
                                                                      Page43
                                                                           23ofof56
                                                                                  36




          Fund shall be made monthly on or before a date and in a manner and form that shall be prescribed by the
          Trustees requiring such information as requested therein.
          By its signature to this Agreement, the Employer agrees to adopt and be bound by the existing Agreement and
          Declaration of Tn~st, together with amendments thereto, establishing the Annuity Fund.


                                                         ARTICLE XXIX
                                                         Industry Fuad

                    Section 1. Each Employer parry to this Agreement through the Association or as a co     -party shall
           contribute the sum stated in wage exhibits) of this Agreement to the Industry Fund for each hour worked or
          paid. for as such. Said contribution to be paid to the Industry Fund as aforesaid shall be included by each
          Employer when rnaldng remittances to the existing Welfare Fuad and Pension Fund to such depository as may
          be muhially agreed upon from time to time, which depository shall forward said contribution made to the
          Industry Fund directly to its office at the end of each month, together with a statement setting forth the amount
          paid by each Employer and the number of hours for which payment was so made. The rate of contribution to
           the Industry Fund maybe increased at any time during the term of the within collective bargaining agreement or
           any renewal thereof upon notice to the Union.

     -              Section 2 . No part of said Industry Fund and no part of the contributions shall be used for
           advertising, propaganda or other anti-union activities opposed to the interest of this Union.

                   Section 3. It is expressly understood and agreed that said sum, payable as aforesaid to said Industry
          Fund, is not intended to be, and is not a contribution to, the employees and no employee nor Employer shall
          have any proprietary interest in said Industry Fund.

           Section 4. The Industry Fund shall promote programs of industry, education, training, research and promotion
           serving to expand the market for the services of the Roofing Industry andunprove the technical and business
           skills of Employers, stabilize and improve the training and employment opportunities for employees, and
           undertake other appropriate activity in support of the Roofing Industry.

                                                          ARTICLE XXX
                                                            Union Fund
                                                          (Dues Checkoff]

                      Section 1. Upon receipt of written authozization from a jouraeyman and/or apprentice, the Employer
           shall deci~zct from the weekly wages of such journeyman and apprenrice his field dues.
                      (a) Deductions shall be made on account of field dues or service charges equivalent thereto, out of
           the fast paycheck of each week after receipt of written authorization so to do and weekly thereafter from the
           first paycheck of the journeyman or apprentice, as the case maybe, in each week during the period provided for
           in said authorization.
                      (b) Deductions shall be made an account of field dues or service charges equivalent thereto on each
           and every paycheck subsequent to the receipt by the Employer of the written authorization.
                      (c) Deductions provided for in the preceding paragraphs shall be made payable to the Union and
           remitted to the depository no later than the 15th day of the following month in which the deduction was made
            and shall include all deductions made in that month.
                      (d) The Employer shall also famish the Financial Secretary of the Union, monthly, with a duplicate
            copy  of the record of those for whom deductions have been made and the amounts of the deductions:
                      (e) Deductions to be remitted to the Union "Roofers Home Association" are, in fact, dues and should
            be so treated, although they may be remitted in a separate category on the reporting form.




                                                                  23
                       ,.                                    _                                                    ~,

       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page44
                                                                24ofof56
                                                                       36




                                            ARTICLE XXXI
                                      Roofing Apprenticeship Fund

        Each Employer shall contribute to the 3oint Roofing Apprenticeship Fund the sum stated in the wage
exhibits} to this Agreement for each employee covered by the terms of this Agreement for the purpose of
providing apprenticeship benefits and defraying the reasonable expenses and benefits of the 3oint
Apprenticeship Program of the parties. Such can#xibutions shall be subject to deductibility by allEmployers
for income tax purposes and maybe increased from time to time when determined by the Trustees of the Joint
Apprenticeship Program as being necessary and proper to defray such benefits and expenses.

        The apprentices shall be employed under the terms and conditions prescribed by the Joint
Apprenticeship Program and the Apprenticeship Standards for Roofers as approved by the Commonwealth of
Pennsylvania and the United States Department of Labor. '

         A copy of the existing Agreement and Declaration of Trust and Apprenticeship Standards for Roofers,
together with any amendments thereto, shall be attached to the original ofthis Agreement and shall be
considered a part of this Agreement as if set forth herein. The payment by the Employers to the Joint
Apprenticeship Program Fund provided herein shall be made monthly on or before such date and in such
manner and form as shall be prescribed by the Trustees and shall be accompanied by such information as they
may require for the administration of the progrann.

         Section 1. In addition to the Roofers Loca130 Joint Raafing Apprenticeship Fund there has been
established by the International Union, a Trust Fuad known as the Roofers and Waterproofers Research and
Education Joint Trust Fund. The parties and co-parties agree to designate the sum of Three Cents ($0.03) of the
Joint Roofing Apprenticeship Fund's hourly contxiburion amount for each hour worked by bargaining unit
employees under this Agreement on or after May 1, 2014 for remittance to the International Roofers Research
and Education Joint Trust Fund.


                                             ARTICLE XXJ~II
                                  Political Action and Educational Fund

          During the term of this Agreement, each Employer who receives from an employee in writing a
voluntary, revocable authorization therefor, shall check off and deduct from the wages of such employee the
sum stated in the wage exhibits) to this Agreement and transmit the same monthly to the Roofers Local 3 0
Political Education Fund. Such Fund shall at all times be constituted as a segregated Fund and be othervvise
organized and administered in such manner as to comply with applicable federal law governing the said
acrivities and disbursement of such funds.

                                           ARTICLE XXXIII
                                       Paymeat~of Contributions and
                                            Filing ~of Reports

           Sectron 1. Failure to comply with the provisions and requirements of this Agxeement relating to the
 payment of contributions to the Welfare Fund, Pension Fund, Vacation Fund (including Credit Union), Annuity
 Fund, Industry Fund, Apprenticeship Fund, Roofers Home Associarion Fund, Political Educarion Fund, and/or
 failure to file the required periodic reports as provided for in this Agreement shall be considered as and
 constitute a violation of this Agreement.

          Section 2. Because of the serious consequences which may result from a failure to make such
 contributions to said Funds within the prescribed time limits, the following rules aze hereby agreed to. These
 rules shall be binding upon the Employer and enforceable by either the Fund involved or by the Union or both:


                                                       24
       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page45
                                                                25ofof56
                                                                       36




           (a)     .Reports and the contxibutions shall be made for each calendar month on or before the
fifteenth of the following month, and shall be forwarded to the depository as may from time to time be mutually
designated.
           (b}      Should the Trustees of the Fund and/or the Union institute suit in a court of law to enforce
compliance with the provisions and requirements of this Agreement related to payment of contributions andlor
the filing of the required reports to the Funds, the Employer agrees to pay alI costs, including reasonable
attorneys' fees. An Employer who has not paid its required contributions for a month by the 2Sth day of the
month following the month in which the contribution obligation was incurred shall be required to pay, in
addition to the unpaid contributions, interest equal to one percent (1%) of the gross amount of the contributions
due the Fund for each month (or part of month) the contributions remain unpaid. The Employer who is
delinquent in such fashion shall pay counsel fees and liquidated damages up to fifteen percent (15%) of the
amount of delinquent contriburions to the various benefit funds in the event such funds find it necessary to
initiate legal action to recover the delinquency.
           (c)       Anything in this Agreement to the contrary notwithstanding, including but not limited to the
provisions in Article VIII, Section 6, the Union may, at its discretion, withdraw employees from the
 employment of the Employer if he fails to meet or comply with any or all of the provisions and requirements of
 this Agreement related to the payment of such coni~bution and/or the filing of the periodic reports required in
 connection therewith and the Union shall not be considered in violation of tivs Agreement if it does so and this
 Agreement shall not be considered as rescinded or abrogaxed because of such action. Should the Union
 withdraw employees for this reason, the Employer agrees to pay each and every employee withdrawn for this
reason full wages and expenses for each hour of wages lost unril all contributions due have been paid and the
 appropriate reports filed. The Employer's liability in this regard shall not exceed forty (40} hours of wages per
 employee in addition to the required contributions die and payable. The Union agrees that it shall not
 withdraw employees in such cases unless payments of contributions and/or filing of the required periodic
reports remain delinquent after the twenty-fifth (25th) of the month following the month for which they are due
 and five (5}days' notice by certified mail of intention to so act has been given the Employer. Notwithstanding
 any provisions of this Agreement to the contrary, once an Employer is sixty {60) days delinquent in the
 payment of contributions and/or reporting of its contribution obligation to any jointly administered Fund
 hereunder (hereinafter "Delinquency"), the Union shall withdraw its members from employment on all jobs of
  such Employer in accordance with the procedure set forth below; provided that the Union shall not be required
  to do so where such action is prohibited by an applicable Project Labor Agreement, a National Agreement, or
  other similar agreements (hereinafter "PLA Projects").

                                   Procedure for Withdrawal of Members

          1.     On the 55"' calendar day after an Employer's Delinquency fast occurs, the Union shall provide
          the delinquent Employer with written notice by certified mail, with copies to the Roofing Contractors
          Association and the Loca130 Funds Administrator, of its intention to withdraw its members from the
          delinquent Employer. However, the Union's failure to provide such notice shall not relieve the Union
          of its obligation to withdraw its members from the delinquent Employer under this section.

          2. On the 65th calendar day after an Employer's Delinquency first occurs, the Union shall withdraw
          its members from employment on all jobs of such Employer except PLA Projects and thereafter shall
          not a11ow any of its members to perform work on any of the delinquent Employer's non-PLA Projects
          unless and until the Employer either completely cures its Delinquency or the Board of Trustees
           executes a Settlement Agreement with the delinquent Employer that resolves all of the Employer's
          delinquent reporting and contribution obligations.

          3. If the Union fails to withhdraw its members by the end of the 65th day after an Employer's
          Delinquency first occurs, the Roofing Contractors Association may file a demand for arbitration under
          the Expedited Labor Arbitration rules of the American Arbitration Association protesting the Union's
          failure to comply with this section. Notice of the Demand shall be provided to the Union by wzitten or
          electronic transmission, which notice shall specify the name of the delinquent Employer and the date
          the delinquency commenced. The Arbitrator shall have authority to order the Union to immediately

                                                        25
      Case
       Case2:19-cv-00025-JD
            2:19-cv-00025-JD Document
                              Document1-4
                                       1 Filed
                                          Filed01/03/19
                                                01/03/19 Page
                                                          Page46
                                                               26ofof56
                                                                      36




        comply with the obligation to withdraw its members as set .forth in paragraph 2. If the Union fails to
        comply with an appropriate Order issued by the Arbitrator, the Arbitrator shall have the authority to
        order the Union to make the Funds whole for any unpaid contributions, plus interest owed to the Funds
        and not collected from the Employer that arose out of covered work performed by the delinquent
        Employer from the date of the Arbitrator's Order requiring that the Union withdraw its members
        through the date the Union complies with the Order.

        4. The time frames and obligations set forth above shall apply only after the Union has received
        written notice from the Fund Administrator stating that an employer delinquency concerning a failure
        to report or submit monthly contributions to the jointly administered Funds has occurred and
        providing a specific date when the "employer's delinquency first occurred." These time frames and
        obligations shall not apply in circumstances when a potential "delinquency" has resulted from a Fund
        audit until after the Funds have secured a judgnent relating to such audit amount against the
        delinquent employer (in such event, the date of final judgment shall be construed as the date when the
        "employer's delinquency first occurred').

         The Employer shall be liable for wages lost and expenses of employees as a result of such withdrawal
(not to exceed forty (40) hours of wages per employee in addition to the required contributions due and
payable).
         (d) Every Employer who employs members of Local Union No. 30 shall be obligated to place in
escrow with the depository of the Funds a bond issued by a carrier acceptable to the Trustees thereof in an
amount to be determined in accordance with the schedule set forth below. This escrow shall be for the purpose
of guaranteeing proper payment of all contributions to the Welfare Fund, Pension Fund, Vacation Fund
{including Credit Union), Annuity Fund, Industry Fund, Union Fund, Apprenticeship Fund, Roofers Home
Association Fund, Political Action and Education Fund and assuring the filing of all reports required in
connection therewith. Copies of all bonds so required shall be forwarded to the Association promptly after
filing with the Funds.

         Hours Reuorted in Prior Year                            Amount of Bond

                   1 - 5,000                            $         20,000
                   5, 001- I0,000                                 35,000
                   10,001- 15,000                                 55,000
                   15,001 - 25,000                                90,000
                   25,001 -35,000                                125,00
                   35,001-45,000                                 160,000
                   45;001 - 55,000                               195,000
                   55,001 - 65,000                               230,000
                   65,001- 75,000                                265,000
                   75,001 - 85,000                               300,000
                   85,OOI - 95,000                               335,000
                   95,001 -105,000                               370,000
                   145,001- 115,400                              405,000
                    115,001-125,000                              440,000
                    125,001- 150,000                             525,000
                    150,001 and over                             550,000

          The proceeds of each bond shall be payable.proportionately to the individual Funds set forth above.
 The parties agree that the Boards of Trustees for the respective fringe benefit funds identified in this Agreement
 shall have, and are hereby granted, the power and authority to increase the amounts of the bonding
 requirements set forth above or to otherwise adjust the foregoing schedule dependent on the needs or
 requirements of each respective Fund. The respective Boards of Trustees shall be, and hereby are, empowered
 to permit alternate means of security for the respective fringe benefit funds in the event a signatory Employer
 cannot obtain a bond from a reputable carrier. The alternate means of security shall require the Employer to

                                                        26
       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page47
                                                                27ofof56
                                                                       36




post a cash bond in the amount equal to 40 hours of Loca130 journeyman wages, fringe benefits, check-off
amounts (dues). and Apprentice Fund and RCA Industry- Fund in effect as of May 1 of each year for each roofer
employed and to pay all fringe benefit and check-off amounts an a weekly basis. Employers whose principal
office or place of business is outside the area covered by this Agreement must open a bank account at a local
bank within a radius of fifteen (15) miles of the job site at which the Employer is performing work and, in lieu
of posting a bond, may:
          (1}      Deposit a certified check in an amount equal to one (11 week's wages and four (4) weeks'
anticipated benefit funds contributions for each roofer employed;
          {2)      Make reports and payments to all Funds on a weekly basis in a manner prescribed by the
Union. Upon completion of the particular job, the deposit will be returned less any amounts that are owed to
the Funds.

          Any determinarion by the Trustees on the bond maybe appealed to the Joint Conference Board. If
the Joint Conference Board shall be unable to resolve the matter, such deternunation maybe submitted to
arbitration for final decision in accordance with the provisions of Article VIII of this Agreement.

          (e) Certificates of insurance evidencing adequate Workers' and Unemployment Compensation
insurance shall be deposited with the Union and the foregoing Employer's Association before employees aze
 fizrnished to any Contractor.
          (fl Each Employer designates the existing Employer Trustees of all Funds and their successors to act
 on its behalf, and agrees to be bound by all Resolutions, actions and decisions of said Trustees.
          (g) Each Employer sha11 permit the Tnastees of the various benefit fiznds to conduct a payroll audit of
its books and records in order to determine that appropriate contributions have been made for all hours worked
by journeymen and apprentices.

         Section 3.
         (a) Participation in the various Roofers Loca130 Benefit Funds by Owners of the Employer, or any
other person employed by the Employer who does not perform work covered by this Agreement, shall be
governed solely by the rules adopted by the Trustees of the Funds. For purposes of this Section 3, the term
"Owner" means stockholder, officer, director, sole proprietor, partner, principal, trustee or beneficiary or other
person with an ownership interest or powers similar to the officers or directors of a corporation in an
incorporated or unincorporated business.                                       .

         {b) With respect to an Employee who is a Relative of the Owner of the Employer, the Employer shall
be required to remit contributions to all Funds based on forty (40) hours per week or the actual hours worked,
whichever is greater. For the purposes of t}us Section 3, the term "Relative" means and include the spouse and
children of the Owner.

          Section 4. The parties agree that, with respect to all Union dues checkoff amounts, including dues
 assessments, uutiation fees and all other amounts withheld from wages that are payable to the Union, as well as
 Vacation Fund and Credit Union contributions, PAC Fund contributions and any other amounts that, in
 accordance with this Agreement, an Employer withholds from the after-tax wages of employees for submission
 to the Union and/or the Fund identified herein, such amounts shall not, under any cacumstances, be construed
 as the property of the Employer or co-mingled with the Employer's assets. All such amounts, having been
 withheld from employee's wages, are hereby impressed with a "Trust" and shall be held by the Employer only
 pending timely transmission of such amounts to the Unionand/or Fund, as the case maybe. An Employer
 who has withheld or deducted such amounts under any provision set forth in this Agreement is prohibited from
 using such amounts for its own purposes or for the benefit of any other person.

                                              ARTICLE XXXIV
                                          Adjustment - Hoars of Work

           This Agreement shall be subject to reopening for the adjustment of hours of work at any time during
 the life hereof, under any of the following conditions:

                                                        27
       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page48
                                                                28ofof56
                                                                       36




        (a}     Provided that legislation is enacted limiting the working day to less than eight (8) hours, or
the working week to less than forty (40) hours.

         {b)       Provided a working day of less than eight (8}hours or a working week cif less than forty (40)
hours is put into effect by a majority of the Unions afFiliated with the Philadelphia Building Trades Council.

                                               ARTICLE XXXV
                                                  Finality

        Section 1. No Employer sha11 be solicited nor compelled by the Union to pay a higher rate of wages
and benefits than is prescribed herein for the work in question.

        Section 2. The Union agrees that no new added rules or regulations shall be passed onto the
                -parties during the life of this Agreement.
Association or co

          Section 3. The Agreement signed by this Association and the Union is final and the Union shall not
enter into any special agreements. Any side agreements (side letters) entered into at any time prior to the
effective date of this Agreement are hereby terminated, unless attached as Appendices to this Agreement.

          Section 4. If any Section of this Agreement is found to be in violation of any federal or state law, that
particutar~Section of the Agreement is hereby declared null and void.

                                               ARTICLE 7~;XXVI
                                                City Wage Tax

         Section 1. Each Employer sha11 deduct the City of Philadelphia, Pennsylvania wage talc, where
applicable, from an employee's earnings and forward the amount deducted to such City for each affected
employee.

                                              ARTICLE XXXVII
                                                Miscellaneous

         Section 1. Each Employer shall provide the Union monthly with a list of jobs currently awarded to it.

          Section 2. The parties recognize that in situations where an Employer having obligations under this
or related Agreements has violated the hiring or employment requirements thereof, damages are suffered by
employees represented by the Union which are contractual in nature. In such event, the Union shall make
demand of such Employer for paynrlent of liquidated damages in an amount approximating the value of the
violation and, if agreed upon, payment thereof shall be allocated an a prorata basis to the appropriate fringe
benefit funds, the Industry Fund and the Union. Where appropriate, additional damages for deterrent purposes
may also be assessed up to a maximum of fifty percent (50%) of the amount due and shall be allocated as
described herein.
           (a) Any dispute concerning the amount to be paid as damages may be appealed to the Joint
C  onference  Board and, if the Board is unable to resolve the matter, such dispute may be submitted to arbitration
 for a final decision in accordance with the provisions of Article VIII of this Agreement. If litigation by the
Union is required to enforce an award by the Joint Conference Board and/or an arbitrator under this provision,
the Employer shall be responsible for payment of all court costs, including reasonable attorneys' fees.
           (b) The parties agree that the penalties and provisions set forth herein shall apply, inter alia, to
 violarions of the provisions set forth in Article II, Section 5.

        Section 3. The Association shall promptly make arrangements to have its representatives,
 accompanied by representatives of the Union, hand deliver to all appropriate governmental agencies, and to


                                                         28
        Case
         Case2:19-cv-00025-JD
              2:19-cv-00025-JD Document
                                Document1-4
                                         1 Filed
                                            Filed01/03/19
                                                  01/03/19 Page
                                                            Page49
                                                                 29ofof56
                                                                        36




receive receipt thereof, all necessary data concerning the prevailing rates whici~ should be required on all
federal, state and municipal jobs in any locale.

         Section 4. Loca130 numbered stickers shall be placed on all trucks, large equipment or where
practicable. The Union sha11 have the right to remove and secure stickers supplied to each Employer.

          Section 5. Any member of a Union, other than Local 30, affiliated with the International who is
employed by a signatory contractor within the juriscliction of Loca130' is responsible for paying two dollars
($2.00) per day dues- to Loca.130 in accordance with the International Constitution and Bylaws. Such amounts
shall be deducted from the employee's wages and shall be remitted by the Employer to Laca130 along with
monthly remittance reports.

         Section 6. The parties recognize that rts present employees are duly qualified journeymen and
apprenticesand-in all circumstances where an Employer seeks to use or apply a new or specific product (or roof
application) ar where its employees are not experienced in the application of a specific product, it should be the
Employer's obligarion to train the employees in the use and/or application of the product.

                                             ARTICLE XXXVIII
                                              Relief Procedures

          The partiesagree to adhere to the following procedures when requesting and responding to requests
for relief on specific job sites. When an Employer believes that relief in the form described below is necessary
to enable the Employez to successfully compete against non-union bidders, the following' procedure must be
followed if relief is to be granted by the Union so that such relief, if granted, will be made available uniformly
to any Employer who intends to bid on the relief project.

          Section 1. An Employer who believes that relief is needed on a project covered by the collective
bargaining agreement shall advise the Union of its need for relief, in writing, no later than four (4} working
days prior to the due date for the receipt of bids on such job. The Union shall provide a copy of the request to
the Fndustry Fund office' on the same day that the request is received by the Union. If no copy of the request
for relief is received by the Industry Fund office on any given job, that job shall be considered to be governed
by the remaining Articles of this Agreement and these relief procedures shall not apply.

          Section 2. The Union shall respond in writing to the Employer's request for relief within three (3)
 working  days  of the receipt of such request, unless the Union can respond sooner. The Union shall supply a
 copy of the relief request response to the Industry Fund office on the same day that such response is received by
 the requesting Tmployer.

          Section 3. The Union will centralize its consideration of requests for relief in a single person
 headquartered at the Union's principal office. Only an Employer signatory to the contract or an assent form
 shallbe eligible for relief A,ny request for relief not made in accordance with the ternns of this procedure will
 not be considered valid or operative and will not be considered by the Union.

          Section 4. ~ The Union will consider the request for relief based upon all the circumstances prevailing
 in regard to such job. It will. consider the geographic area, the nature of other business, the nature of the job
 and other relevant considerations. The Union sha11 have sole discretion to deny a request for a grant of relief
 or to determine the kind or nature of relief zf relief is to be granted. The decision of tine Union shall be final
 anc~ binding and shall not be subject to any appeal, grievance or other remedy. Any grant of relief shall apply
 uniformly to all signatory Employers requesting relief or bidding on the job.

          Section 5. The request for relief submitted by the Employer sha.il identify the specific relief
 requested. If relief is granted, the Union will provide relief in the form of a 1:1 ratio of journeymen to first
 and/or second period apprentices. If requested to do so, the Union will also consider relief in the form of
 apprentice to journeyman ratios greater than 1:1 and/or work crews made up of a specific mix of journeymen

                                                         29
          Case
           Case2:19-cv-00025-JD
                2:19-cv-00025-JD Document
                                  Document1-4
                                           1 Filed
                                              Filed01/03/19
                                                    01/03/19 Page
                                                              Page50
                                                                   30ofof56
                                                                          36




   and apprentices from various periods. In addition to ratios, the Union will also consider relief in the form of the
   use of motorized "ride-on" equipment on the roof and in the form of a partial or full fringe benefit waiver or
   reduction. Where an Employer would be required by contract to establish a night shift differential, the
   Employer shall submit a request for relief to the Union requesting that it allow the Employer to pay its
   employees working said night shift at a reduced wage shift differential percentage.

            Relief in the form of a partial or full fringe benefit waiver shall be available only in the counties of
    Adams, Bradford, Centre, Clinton, Columbia, Cumberland, Dauphin, Franklin, Fulton, Juniata, Lackawanna,
    Lancaster, Luzerne, Montour, Mifflin, Northumberland, Perry, Pike, Snyder, Sullivan, Tioga, Union, Wayne,
    Wyoming and York in Pennsylvania and the cities of Baltimore, Maryland and Washington, DC and their
• ~ environs. The Union shall make the unilateral determination of the extent and scope of the relief granted.

            Section 6. If the Union, after granting an Employer's request for relief, is unable to supply sufficient
   numbers of first and/or second period apprentices within forty-eight (48) hours of an Employer's written
   request for such personnel, the Employer shall be permitted to obtain such personnel from any source. The
   Employer hereby agrees that all personnel obtained from sources other than the Union shall register with the
   Union as a temporary employee before reporting to the job site. The parties hereby agree that all such
   personnel shall be employed by the Employer referring them only for the duration of the proj ect for which the
   relief was granted.

           Section 7. The parties agree that, in instances where relief has been granted, it may be necessary for
   the Union to rotate first and second period apprentices to assure job manning.

           Section 8. The parties agree that layoffs on any job site or project where relief has been granted sha11
   be accomplished in such a manner as to maintaiui the approved apprentice relief ratio, except that the steward
   and foreman shall be the Last persons to be laid off from the job.

           Section 9. On any relief project, the Industry Fund contribution rate for hours worked shall be
   twenty cents ($.20) per hour.

               Section 10. Asset forth in the preceding provisions of this Article, if the Union decides to grant
    relief on a specific job site or project, the Union shall issue, in writing, a letter granting relief concerning the
    specific job site or project. In such circumstances, the letter shall be signed by the Union Busiuiess Manager.
    Unless such relief is granted by the Business Manager, in writing, all work on the project or job site shall be
    performed in accordance with the remaining provisions in this labor contract, and the relief procedures set forth
    in tivis Article shall not apply. No Employer shall have a right to rely on alleged verbal communications,
    including verbal communications with the Business Manager, in support of a contention that relief has been
     granted with respect to a job site project. The parties specifically agree that verbal communications by and
    between any party to this labor contract or its representatives sha11not be admissible in any legal or contractual
    proceeding, regardless of its form, in support of a contention that relief was granted concerning a specific
    project or job site. Unless a written communication from the Union Business Manager is received by an
     Employer; an irrebuttable presumption shall exist that relief has not been granted with respect to the project or
     job site.

             Section 11. ~ The Business Manager shall have sole, complete and absolute discretion in determining
    whether or not to grant relief on any specific job site or project. It is agreed by the parties that neither the
    Association nor any Employer, or any other person, shall possess a right to force the Union to grant relief on
    aay job or project. It is further agreed that the Union, its officers, employees and members shall not be subject
    to any claims of any kind whatsoever or any liability to any signatory Employer or other person, whether such
    claim or assertion of liability be contractual or otherwise, based upon decisions or judgments made by the
    Business Manager with respect to specific job sites, the granting or denial of relief, the unplementation of
    provisions set forth in~this Article, or any other decision, determination, action oz inaction by the Business
    Manager or any Union representative concerning these relief proced~es.


                                                             30
       Case
        Case2:19-cv-00025-JD
             2:19-cv-00025-JD Document
                               Document1-4
                                        1 Filed
                                           Filed01/03/19
                                                 01/03/19 Page
                                                           Page51
                                                                31ofof56
                                                                       36




          Section 12. If an Employer attempts to work on a job site or project using these relief procedures
without having requested relief in accordance with this Article andlor without having received a written grant
of relief from the Union Business Manager, such Employer shall be construed, inter alia, to have violated the
provisions set forth in Article II, Section 5 and shall be subject to the liquidated damage and other penalties set
forth in Article XXXVII, Section 2.

         Section 13. Article IX, Section 5 shall not apply to projects on which relief has been granted.

                                             ARTICLE XXXIX
                                            Duration of Agreement

         Section 1. This Agreement shall become effective as of May 1, 2014 as between the RCA, its
members and the Union. ~ The Agreement shall become effective as to co~arties upon the execution of an
assent by the co-party and furnishing of appropriate escrow deposits or Bonds required by this Agreement; and
the Agreement shall continue in force and effect until midnight, April 30, 2015 and thereafter from yeax to year,
unless and until terminated as provided in Secrion 2 of this Article.

         Section 2. This Agreement may be terminated by either party upon written notice duly given to the
other party on or before March 1 of the particular calendar year when it expires. Failure to give such notice
shall result in automatic renewal from year to year until such notice has been given.

         Section 3. Following notice of termination as provided in Section 2 of this Article, the parties hereto
shall make a reasonable effort to conclude a new Agreement prior to the date of expiration of this Agreement.

         The undersigned Employers and Union hereby agree to be bound by all terms, conditions and.
provisions of the attached Agreement.




BY=
Executive Director, Roofing Contrac rs Association

ROOFING CONTRACTORS ASSOCIATION




BY•

International Trustee

UNITED UNION OF ROOFERS, WATERPROOFERS
AND ALLIED WORKERS, LOCAL UNION NO. 30




                                                         31
      Case
       Case2:19-cv-00025-JD
            2:19-cv-00025-JD Document
                              Document1-4
                                       1 Filed
                                          Filed01/03/19
                                                01/03/19 Page
                                                          Page52
                                                               32ofof56
                                                                      36




                                              ASSENT

The undersigned Employer and the Union hereby agree to be bound by all terms, conditions and provisions of
the attached Agreement. The Employer further agrees to be bound by all modifcations; alterations and the
results of further negotiations entered into between the Association and the Union, and further agrees that the
Trustees designated by the Association for the jointly administered Funds sha11 be considered as acting on
behalf of said Employer.


Firm Name:


Address:


City & State:


Telephone:

Signature& Title:

Federal Tax I.D. No.

Worker's Compensation Carrier.;

Policy No.:

Surety Bond Carrier:

Bond No.:


LOCAL UNION NO.30:


Business Representative:



Dated this          ~       day of




                                                       32
            Case
             Case2:19-cv-00025-JD
                  2:19-cv-00025-JD Document
                                    Document1-4
                                             1 Filed
                                                Filed01/03/19
                                                      01/03/19 Page
                                                                Page53
                                                                     33ofof56
                                                                            36


                 __..




                                                    AGREEMENT AND ASSENT
                                                                                           Local 30 (hereina#ter
        The parties, United Union of Roofers, Ullater~roofers and Allied Wartcers

                                                                  «' ~   ~.    '.            (hereinafter, "Employer')
      •,Union" or "Local 30") :and
'.`                                                   c
                                                                                                   ing and maint~ nine a
      hereUy agree to enter into phis Agreement and Assent, for tt~e purpose of est~btish
                                                                                                 the Employer. In
      calie~tive :bargaining relationship and agreement b~ and between the Union and

      furtherance of this Agreerne~t and Assent, tf~e parties agree.
                                                                                                        s set forth in the
        1, ~ The Employer hereby adapts, approves and. agrees to be bond 5y al! provision
                                           r
                                                                                                    Cantr~ctor5'
                 Collective bargaining agreement by and between -Local 3Q and the Roofrng

                                                                                                  1, 2001through
                 Association co~Qring Commercial Roofing and Re-roofing, effective May

                                                                                         g. agreement that were
                  April 30, 2011and the amendments to such coil~ctive bargainin

                                                                                                and May I, 2012
                 made end entered into effect v~ May 1~ 2015 (through Apr 13Q, 2U12)
                through

                  April30, 2014j. Tide terms and provi5ivn5 of such agre~r~entsf
                                                                                        including-.the. amendments

                                                                                                edges that it has received
                   thereto, are hereby incorporated by reference. Tt~e Employer acknowl

                   a copy ~f -such agreements.

                                                                                              fui! collective bargaining
          ~.       This Agreement and Assent is intended by the parties to establish a

                                                                                                 all terms. and provisions
                    Agreement by and between them and the Employer s~a[I comply with

                                                                                          d and incorporated her~ira in
                        set forth in the agreem~rtts and amendments that are describe

                        paragraph 1.

           3.           This Agreement shakt be effective as of May 1, 2011.

                                                                                          alterations and the results
           4.           The Employer further agrees to be bound by all modifcativns,

                                                                                      Contractors' association
                        of fuirther r~~goti~tloru entered into between the F~oofing

                                                                                         the
                        and the Union and ~urt~er agrees that the Trustees designated by
      Case
       Case2:19-cv-00025-JD
            2:19-cv-00025-JD Document
                              Document1-4
                                       1 Filed
                                          Filed01/03/19
                                                01/03/19 Page
                                                          Page54
                                                               34ofof56
                                                                      36




       .City & State:


       Te'lephor~e."

                                                  1                        r~
,~,     fax Number:        iy
                       1.~~~~ tl~ it j ~
                                      }               ~,
        Email Address:           ~~ i          ~~(~


        federal Tax ID Number:
                        .:               .~~               ~~              .y




        1Noricers Compensation Carrier


         Workers Eornpensation Policy Number._


         Surety Bond Ca


         Surety Bond f~umber: -~ ~` ~~ ~~ ~_". ~1
     Case
      Case2:19-cv-00025-JD
           2:19-cv-00025-JD Document
                             Document1-4
                                      1 Filed
                                         Filed01/03/19
                                               01/03/19 Page
                                                         Page55
                                                              35ofof56
                                                                     36




                                    Rt~FE'~t5 LOCA13
                   Cgl.LECTI~fEBAi~GIUNIiMiC~ A~REEM~E!'+1TT COVERING
                tQNF11~iERCtJ~1.. ROO~iNG AI~tD COM#1AERCIA! RE~i~FIfitG
                         MAY i, ZI114"THRt       H ~1PRt13~t~~ ~~16




The- undersigned EmQloye~r and the Union f~ereby agree to be bound by III terms, eand'~tfons,
end pravisi~ns a#r#~e. attached Itgre~ment. 7it~ Em~toyer #urther agrees to be found 6y afi
modifications, aiteradons and the results of further ne~etiatioRs ent~r~rf into between the:
Assoc~atiotr and tf~e Union, and further agrees that the Trustees designs#ed by the Assoaafion
fir tt~e jointly administered fund~ttall be oo~rtsidered as acting vn behalf of said Employer.
              ,`
Firm Narn~'i~     tA           '~ ~~"1      ~ ~~~~~. ~             `~~ ~'~C. .
a~~~:               ~                             ~~, y 3                 i

cifir &state.          ~

                       T


ElTd{I ~~~ESS'
                                             7
fed~rai Tax l.D, Mo.               ~~t~

Wo~rlcers Compens~t~on Carrier. ~~l~ _, 1't 1~~ r`~~ `~-~

Policy No_:~~ ~ t   ~ ~~„ ~ (~ JVt~.J
                  `        ~,,~                             ~r
Surety Sond ~ar~r.l.~ ~~ ~'C✓.~ L~~ ~_~                     ~~ ~     ~.
$~~d ~~          ~~ ~ L ~

Print Name &True:          ~                      ~
          Case
           Case2:19-cv-00025-JD
                2:19-cv-00025-JD Document
                                  Document1-4
                                           1 Filed
                                              Filed01/03/19
                                                    01/03/19 Page
                                                              Page56
                                                                   36ofof56
                                                                          36




                                  REStdEN'rJAL ROQFlNC~,: RE'~l~hi~'i~L RE1Ci~3Ftkta
                                       AiND.S~lN~i.f, STATE AN~'[!LE WORK


                                                          A55~fT

                                                      ~~~~-4r~rs7
   'fheundersi~d Emq~oyer and the Union hereby t~C
                                                          tlo ~e bauAd lry all terms; art~ditiohs, aid provr(slon~ t~f the
   #nregain~ Gcsl[ecNve 8argainirrg Agreeme~ as we!! as any negatFat
                                                                     ed ahemions r~wCi#ic~ti+ons,,~xtere~eons,
   am~tlrr►~ts, or saD~en►~nts. kt addi~ian,:the undcrslgned
                                                                Emyfcyer ~areby affirrcx that t~►e Emplc~Ye r~ustees
  ~ppo9ntednn the joirftly atimittnte~ed Trost:Wt1ds stt~i be deemed                                       '~
                                                                         theTr~stees-of the below signed Employer and
  atl te~xms~ t~t~tf'~Oah~=pra~s'~~s. d~termm~itians,end the a~ctior~s
                                                                       c~ tic Tr~sc fund daauncnts, ►etvlutivrts,-and
  darsion~ st~att ~ bind'mg.vn the.~a~ies.

                                                        EMPLorER

                                 :i'?Fl~I                      '-Y`

  cny, sue, zP c~a~: ~1~Ll                ~~' ~ l~ f.:
  -r~~pt►o~e: ~ ~I~ ,~ ~i~
 E~~t ate:lIh l~~                     ~~(G-/f~l~ G ~~t~~~~ - ~'~r'~
 ~de,~t r~x ~:rot.,_                       ~ "?'
 urortcrl's c~.~sat~an carer: ~...1d!
 PAC,, N~3.:                ~                ~- / / .:

 Surety Band Carriere                           ~/f

 Bond we.

 Signature:        ~—

Print Name
                                  ~..,c
Print `i'it~e:     7~(~(.
                       "~! ~/             ~
                                                                                                                 .
Signature;           .

                                                LiQCAL U1~tIN NQ. 3Q        .
Business Repr       ati+►~:. .

Dated this           day, of                           , Z0
